[gncapurchaseagreement001.jpg]
SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this
“Agreement”) is dated as of July 22, 2020 (the “Effective Date”), among Genocea
Biosciences, Inc., a Delaware corporation (the “Company”), and each purchaser
identified on the signature pages hereto (each a “Purchaser” and collectively
the “Purchasers”). WHEREAS, the Company and the Purchasers are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and Rule 506 of Regulation D as promulgated by
the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act. WHEREAS, each Purchaser wishes to purchase, and the Company
wishes to sell, upon the terms and conditions stated in this Agreement, (i) that
aggregate number of shares of Common Stock (the “Shares”) which aggregate amount
for all Purchasers together shall be 21,390,904 Shares, (ii) at the Closing (as
defined below) a warrant to acquire up to that number of additional Shares set
forth opposite such Purchaser’s name on Exhibit A (the “Closing Warrants”), in
substantially the form attached hereto as Exhibit B (as exercised, collectively,
the “Closing Warrant Shares”) and (iii) at the Closing (as defined below) a
pre-funded warrant to acquire up to that number of additional shares of Common
Stock set forth opposite such Purchaser’s name on Exhibit A (the “Pre-Funded
Warrants” and collectively with the Closing Warrants, the “Warrants”), in
substantially the form attached hereto as Exhibit C (as exercised, collectively,
the “Pre-Funded Warrant Shares” and together with the Closing Warrant Shares,
the “Warrant Shares”). The Shares, the Warrants and the Warrant Shares
collectively are referred to herein as the “Securities”. WHEREAS, in connection
with the offering and sale of the Securities, the Company has entered into an
engagement letter dated July 8, 2020, (the “Engagement Letter”), with Stifel,
Nicolaus & Company, Incorporated (the “Placement Agent”). NOW, THEREFORE, in
consideration of the mutual covenants contained in this Agreement, and for other
good and valuable consideration the receipt and adequacy of which are hereby
acknowledged, the Company and each Purchaser, severally and not jointly, agree
as follows: 1. DEFINITIONS 1.1 Definitions. In addition to the terms defined
elsewhere in this Agreement, the following terms have the meanings set forth in
this Section 1.1: “Closing” means the closing of the purchase and sale of the
Securities on the Closing Date pursuant to Section 2.1 of this Agreement.
“Closing Date” means July 24, 2020. “Closing Price” means $2.25 per share. 1.
84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement002.jpg]
“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into. “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder. “GAAP” means U.S. generally accepted accounting principles
consistently applied. “Governmental Entity” shall mean any national, federal,
state, county, municipal, local or foreign government, or any political
subdivision, court, body, agency or regulatory authority thereof, and any person
exercising executive, legislative, judicial, regulatory, taxing or
administrative functions of or pertaining to any of the foregoing. “Investment
Company Act” means the Investment Company Act of 1940, as amended. “Material
Adverse Effect” means a circumstance that (i) could reasonably be expected to
have a material adverse effect on the performance of this Agreement or the
consummation of any of the transactions contemplated hereby or (ii) could
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its Subsidiary taken as a whole. “Nasdaq” means The Nasdaq Capital
Market. “Person” means an individual, firm, corporation (including any
non-profit corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.
“Pre-Funded Warrant Closing Price” means $2.25 per share, of which $2.24 per
share will be paid at Closing. “Registration Statement” means a registration
statement or registration statements of the Company filed under the Securities
Act pursuant to Section 4 hereof. “Rule 144” means Rule 144 promulgated by the
Commission pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such Rule. “SEC Reports” means
collectively all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, since January 1, 2019 (including the exhibits
thereto and documents incorporated by reference therein). “Short Sales” means
all “short sales” as defined in Rule 200 of Regulation SHO of the Exchange Act,
but shall be deemed to not include the location and/or reservation of borrowable
shares of Common Stock. 2. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement003.jpg]
“Subsidiary” means any individual or entity the Company wholly-owns or controls,
or in which the Company, directly or indirectly, owns a majority of the voting
stock or similar voting interest, in each case that would be disclosable
pursuant to Item 601(b)(21) of Regulation S-K promulgated under the Securities
Act. “Trading Day” means a day on which the Common Stock is traded on a Trading
Market. “Trading Market” means the following markets or exchanges on which (and
if) the Common Stock is listed or quoted for trading on the date in question:
the NYSE American; The Nasdaq Capital Market; The Nasdaq Global Market; The
Nasdaq Global Select Market; or the New York Stock Exchange. “Transaction
Documents” means this Agreement, the Warrants and any other documents or
agreements executed and delivered to the Purchasers in connection with the
transactions contemplated hereunder. “Transfer” means to voluntarily or
involuntarily sell, mortgage, gift, assign, contribute, transfer, assign,
pledge, hypothecate, participate, donate or otherwise encumber or dispose of,
directly or indirectly, in any case, whether by merger, testamentary
disposition, operation of Law or otherwise, or enter into a definitive agreement
with respect to any of the foregoing. “Transfer” used as a noun has a
correlative meaning. Notwithstanding the foregoing, each of the following shall
be deemed not to be a “Transfer” for the purposes of this Agreement: (i) a
pledge of or grant of a security interest by a holder in any Securities
beneficially owned by such holder, in connection with such holder’s bona fide
indebtedness for borrowed money, to any creditor, lender or other person
performing similar functions in the ordinary course of such creditor’s, lender’s
or other person’s business to which such pledge or grant is made, (ii) the
exercise by any pledgee or grantee described in the foregoing clause (i) of its
rights to foreclose on or by similar remedy otherwise acquire such shares, (iii)
any transfer of any Securities by a Purchaser to an affiliate of such Purchaser,
but in the case of this clause (iii), only (1) if such affiliate agrees in
writing prior to such transfer for the express benefit of the Company (in form
and substance reasonably satisfactory to the Company and with a copy thereof to
be furnished to the Company) to be bound by the terms of this Agreement and (2)
if such Purchaser and such affiliate agree in writing prior to such transfer for
the express benefit of the Company (in form and substance reasonably
satisfactory to the Company and with a copy thereof to be furnished to the
Company) that such affiliate shall Transfer the Securities so transferred back
to such Purchaser or another affiliate of such Purchaser in accordance with this
clause at or before such time as such affiliate ceases to be an affiliate of the
Purchaser, and (iv) any transfer by a limited partner of equity interests in any
person that holds a direct or indirect interest in the Purchaser (or, to the
extent any Securities are transferred to an affiliate of the Purchaser, in such
affiliate). 2. PURCHASE AND SALE 2.1 Closing. (a) At the Closing, upon the terms
set forth herein, the Company hereby agrees to issue and sell to each Purchaser,
and each Purchaser agrees to purchase from the Company, severally and not
jointly, the number of Shares set forth opposite such Purchaser’s name on
Exhibit A hereto, at a purchase price equal to the Closing Price per share of
Common Stock. 3. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement004.jpg]
(b) At the Closing, upon the terms set forth herein, the Company hereby agrees
to issue and sell to each Purchaser, and each Purchaser agrees to purchase from
the Company, severally and not jointly, a Warrant exercisable for a number of
Warrant Shares set forth opposite such Purchaser’s name on Exhibit A hereto, at
a purchase price equal to $0.125 per Warrant Share. (c) At the Closing, upon the
terms set forth herein, the Company hereby agrees to issue and sell to certain
Purchasers, and such Purchasers agree to purchase from the Company, severally
and not jointly, Pre-Funded Warrants set forth opposite such Purchaser’s name on
Exhibit A hereto, at a purchase price equal to the Pre-Funded Warrant Closing
Price per Pre- Funded Warrant Share. (d) At the Closing, each Purchaser shall
deliver to the Company via wire transfer immediately available funds equal to
the purchase price set forth opposite such Purchaser’s name on Exhibit A hereto
and the Company shall deliver to each Purchaser its respective Securities in the
amounts set forth opposite such Purchaser’s name on Exhibit A hereto,
deliverable at the Closing on the Closing Date, in accordance with Section 2.2
of this Agreement. The Closing shall occur at 10:00 a.m. (New York City Time) on
the Closing Date or such other time and location as the parties shall mutually
agree. 2.2 Deliveries; Closing Conditions. (a) At the Closing, the Company will
deliver or cause to be delivered to each Purchaser certificate(s) or book-entry
shares representing the Common Stock, purchased by such Purchaser, registered in
such Purchaser’s name. Such delivery shall be against payment of the purchase
price therefor by such Purchaser by wire transfer of immediately available funds
to the Company in accordance with the Company’s written wiring instructions. (b)
At the Closing, the Company will deliver or cause to be delivered to each
Purchaser the Warrant purchased by such Purchaser registered in the Purchaser’s
name. Such delivery shall be against payment of the purchase price therefor by
the Purchaser by wire transfer of immediately available funds to the Company in
accordance with the Company’s written wiring instructions. (c) The respective
obligations of the Company, on the one hand, and each Purchaser, on the other
hand, hereunder in connection with the Closing are subject to the following
conditions being met: (i) the accuracy in all material respects on the Closing
Date of the representations and warranties contained herein (unless made as of a
specified date therein) of the Company (with respect to the obligations of the
Purchasers) and the Purchasers (with respect to the obligations of the Company);
(ii) all obligations, covenants and agreements of the Company (with respect to
the obligations of the Purchasers) and the Purchasers (with respect to the
obligations of the Company) required to be performed at or prior to the Closing
Date shall have been performed in all material respects; 4. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement005.jpg]
(iii) the Purchasers shall have received a certificate of the Secretary of the
Company (a “Secretary’s Certificate”), dated as of the Closing Date in form and
substance reasonably satisfactory to the Purchasers; (iv) the Purchasers shall
have received a certificate signed by the Chief Executive Officer of the Company
(an “Officer’s Certificate”), dated as of the Closing Date in form and substance
reasonably satisfactory to the Purchasers; (v) the Purchasers shall have
received an opinion of Ropes & Gray LLP, counsel for the Company (“Company
Counsel”), dated as of the Closing Date, addressed to the Purchasers and the
Placement Agent, in a form reasonably satisfactory to the Purchasers. 3.
REPRESENTATIONS AND WARRANTIES 3.1 Representations and Warranties of the
Company. Other than the representations contained in Section 3.1(u) and Section
3.1(v), except as set forth in the SEC Reports, which disclosures serve to
qualify these representations and warranties in their entirety, the Company
represents and warrants to the Purchasers and the Placement Agent that the
statements contained in this Section 3.1 are true and correct as of the date
hereof and as of the Closing Date: (a) The Company was not and is not an
Ineligible Issuer (as defined in Rule 405 under the Securities Act), without
taking account of any determination by the Commission pursuant to Rule 405 that
it is not necessary that the Company be considered an Ineligible Issuer. (b)
Each of the Company and its Subsidiary has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the jurisdiction in
which it is chartered or organized with full corporate power and authority to
own or lease, as the case may be, and to operate its properties and conduct its
business, and to execute and deliver this Agreement and the Warrants, to be
dated as of the Closing Date. Each of the Company and its Subsidiary is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction which requires such qualification. The Company has
no Subsidiaries except as set forth on Exhibit 21.1 to the Company’s Annual
Report on Form 10-K for the year ended December 31, 2019 filed with the SEC on
February 13, 2020. (c) As of the date hereof, the authorized capital stock of
the Company consists of 195,000,000 shares of capital stock, of which
170,000,000 are designated as Common Stock and 25,000,000 are designated as
preferred stock, $0.001 par value per share. As of June 30, 2020: (i) 29,964,496
shares of Common Stock were issued and outstanding; (ii) 1,635 shares of
preferred stock was issued and outstanding; (iii) 2,417,098 shares of Common
Stock were issuable (and such number was reserved for issuance) upon exercise of
options to purchase Common Stock outstanding as of such date; and (iv) 5,122,183
shares of Common Stock were issuable (and such number was reserved for issuance)
upon exercise of warrants to purchase Common Stock outstanding as of such date.
(d) The outstanding shares of Common Stock have been duly and validly authorized
and issued and are fully paid and nonassessable; the Shares and the Warrant
Shares have been duly and validly authorized and, when issued and delivered to
and paid for by the Purchasers pursuant 5. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement006.jpg]
to this Agreement, will be fully paid and nonassessable; the certificates for
the securities are in valid form; the holders of outstanding shares of capital
stock of the Company are not entitled to preemptive or other rights to subscribe
for the Securities, except for any such rights as have been effectively waived
or complied with; and, except as set forth in Section 3.1(c) above, no options,
warrants or other rights to purchase, agreements or other obligations to issue,
or rights to convert any obligations into or exchange any securities for, shares
of capital stock of or ownership interests in the Company are outstanding. (e)
The Warrants have been duly authorized by the Company and, when executed and
delivered by the Company, will be valid and binding agreements of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles; the Warrant Shares
have been duly authorized and validly reserved for issuance upon exercise of the
Warrants; the Warrant Shares, when issued and delivered upon exercise of the
Warrants in accordance therewith, will be validly issued, fully paid and
nonassessable, and the issuance of the Warrant Shares is not subject to any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase the Warrant Shares. (f) This Agreement has been duly authorized
by the Company and, when executed and delivered by the Company, will be valid
and binding agreements of the Company, enforceable against the Company in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles. (g) Neither the Company nor its Subsidiary is or, after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in Section 5.4 of this Agreement, will be, an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act. (h) No consent, approval,
authorization, filing with or order of any court or governmental agency or body
is required in connection with the transactions contemplated herein, except as
may be required under the Securities Act or blue sky laws of any jurisdiction in
connection with the purchase of the Securities by the Purchasers. (i) Neither
the issue and sale of the Securities, nor the consummation of any of the other
transactions herein contemplated nor the fulfillment of the terms hereof, will
conflict with, result in a breach or violation of, or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or its
Subsidiary pursuant to, (i) the charter or by-laws of the Company or its
Subsidiary, (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which the Company or its Subsidiary is a party or
bound or to which its property is subject, or (iii) any statute, law, rule,
regulation, judgment, order or decree applicable to the Company or its
Subsidiary of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over the Company, its
Subsidiary or any of their properties. (j) The Company’s Common Stock is
registered under Section 12 of the Exchange Act. The Company has filed all SEC
Reports on a timely basis or has received a valid extension 6. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement007.jpg]
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and,
in each case, to the rules promulgated thereunder, as applicable, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. (k) The financial statements and the
related notes of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present the consolidated financial position of the
Company as of and for the dates thereof and the consolidated results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments. (l) No
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company, its Subsidiary or
their property is pending or, to the knowledge of the Company, threatened that
is likely to have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business. (m) The Company or its
Subsidiary own or lease all such properties as are necessary to the conduct of
their operations as presently conducted in all material respects. (n) Neither
the Company nor its Subsidiary is in violation or default of (i) any provision
of its charter or bylaws, (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which it is a party or bound or
to which its property is subject, or (iii) any statute, law, rule, regulation,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company, its Subsidiary or any of their properties, as applicable, except in the
case of clauses (ii) and (iii), as would not reasonably be expected to have a
Material Adverse Effect. (o) Ernst & Young LLP, who have certified certain
financial statements of the Company and delivered their report with respect to
the audited financial statements included in the SEC Reports, are independent
public accountants with respect to the Company within the meaning of the
Securities Act and the applicable published rules and regulations thereunder.
(p) There are no transfer taxes or other similar fees or charges under Federal
law or the laws of any state, or any political subdivision thereof, required to
be paid in connection with the execution and delivery of this Agreement, or the
issuance by the Company or sale by the Company of the Securities. (q) The
Company has filed all tax returns that are required to be filed or has requested
extensions thereof (except in any case in which the failure so to file would not
have a Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business) and 7. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement008.jpg]
has paid all taxes required to be paid by it and any other assessment, fine or
penalty levied against it, to the extent that any of the foregoing is due and
payable, except for any such assessment, fine or penalty that is currently being
contested in good faith or as would not have a Material Adverse Effect. (r) No
labor problem or dispute with the employees of the Company or its Subsidiary
exists or, to the knowledge of the Company, is threatened or imminent, and the
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its principal suppliers, contractors or customers, that
could have a Material Adverse Effect, whether or not arising from transactions
in the ordinary course of business. (s) The Company and its Subsidiary are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as the Company reasonably believes are prudent and
customary in the businesses in which they are engaged; all policies of insurance
and fidelity or surety bonds insuring the Company, its Subsidiary or their
businesses, assets, employees, officers and directors are in full force and
effect; the Company and its Subsidiary are in compliance with the terms of such
policies and instruments in all material respects; and there are no claims by
the Company or its Subsidiary under any such policy or instrument as to which
any insurance company is denying liability or defending under a reservation of
rights clause. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect, whether or not
arising in the ordinary course of business. (t) Each of the Company and its
Subsidiary possess all licenses, certificates, permits and other authorizations
issued by all applicable authorities necessary to conduct its business, and
neither the Company nor its Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect.
(u) Except as would not, individually or in the aggregate, result in a Material
Adverse Effect: (i) each of the Company and its Subsidiary is and has been in
compliance with statutes, laws, ordinances, rules and regulations applicable to
it for the ownership, testing, development, manufacture, packaging, processing,
use, labeling, storage, or disposal of any product manufactured by or on behalf
of the Company and its Subsidiary or out-licensed by the Company and its
Subsidiary, including without limitation, the Federal Food, Drug, and Cosmetic
Act, 21 U.S.C. § 301, et seq., the Public Health Service Act, 42 U.S.C. § 262,
similar laws of other Governmental Entities and the regulations promulgated
pursuant to such laws (collectively, “Applicable Laws”); (ii) each of the
Company and its Subsidiary possess all licenses, certificates, approvals,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws and/or for the ownership of its properties or the conduct
of its business as described in the SEC Reports (collectively, “Authorizations”)
and such Authorizations are valid and in full force and effect and the Company
and its Subsidiary are not in violation of any term of any such Authorizations;
(iii) neither the Company nor its Subsidiary have received any written 8.
84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement009.jpg]
notice of adverse finding, warning letter or other written correspondence or
notice from the U.S. Food and Drug Administration (“FDA”) or any other
Governmental Entity alleging or asserting noncompliance with any Applicable Laws
or Authorizations; (iv) neither the Company nor its Subsidiary have received
notice of any ongoing claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Entity or third
party alleging that any product, operation or activity is in violation of any
Applicable Laws or Authorizations or has any knowledge that any such
Governmental Entity or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding, nor, to the best of the
Company’s knowledge, has there been any noncompliance with or violation of any
Applicable Laws by the Company or its Subsidiary that could reasonably be
expected to require the issuance of any such written notice or result in an
investigation, corrective action, or enforcement action by FDA or similar
Governmental Entity; (v) neither the Company nor its Subsidiary have received
notice that any Governmental Entity has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations or has any
knowledge that any such Governmental Entity has threatened or is considering
such action; and (vi) the Company and its Subsidiary have filed, obtained,
maintained or submitted all reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete, correct and not misleading on the date filed (or were
corrected or supplemented by a subsequent submission). To the Company’s
knowledge, none of the Company, its Subsidiary or any of their respective
directors, officers, employees or agents, has made, or caused the making of, any
false statements on, or material omissions from, any other records or
documentation prepared or maintained to comply with the requirements of the FDA
or any other Governmental Entity. (v) The pre-clinical and clinical studies and
tests conducted by the Company have been and, if still pending, are being
conducted in all material respects pursuant to all Applicable Laws and
Authorizations; the descriptions of the results of such clinical studies and
tests contained in the SEC Reports are accurate and complete in all material
respects and fairly present the data derived from such clinical studies and
tests; the Company is not aware of any clinical studies or tests, the results of
which the Company believes reasonably call into question the research,
nonclinical or clinical study or test results; and the Company has not received
any written notices or correspondence from any Governmental Entity requiring the
termination, suspension or material modification of any clinical study or test
conducted by or on behalf of the Company other than verbal notification from the
FDA that the agency has completed its review of the Company’s Investigational
New Drug (“IND”) Application for GEN-011 and that it has placed the IND on
clinical hold. (w) The Company and its Subsidiary own, possess, license or
otherwise have sufficient rights to use, on reasonable terms, all patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, know-how and other intellectual property (collectively, the
“Intellectual Property”) necessary for the conduct of their businesses as now
conducted or as proposed in the SEC Reports to be conducted. (a) There are no
rights of third parties to any material Intellectual Property; (b) there is no
material infringement by third parties of any such Intellectual Property; (c)
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the Company’s or its
Subsidiary’s rights in or to any such Intellectual Property, 9. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement010.jpg]
and the Company is unaware of any facts which would form a reasonable basis for
any such claim; (d) there is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property, and the Company is unaware of any
facts which would form a reasonable basis for any such claim; (e) there is no
pending or, to the knowledge of the Company, threatened action, suit, proceeding
or claim by others that the Company or its Subsidiary infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of others, and the Company is unaware of any act which would form a
reasonable basis for any such claim; (f) to the knowledge of the Company, there
is no U.S. patent which contains claims that dominate or may dominate any
Intellectual Property described in the SEC Reports owned by or licensed to the
Company or its Subsidiary or that interferes with the issued claims of any such
Intellectual Property; and (g) there is no prior art of which the Company is
aware that may render any U.S. patent held by the Company or its Subsidiary
invalid or any U.S. patent application held by the Company or its Subsidiary
unpatentable which has not been disclosed to the U.S. Patent and Trademark
Office. (x) The Company (i) does not have any material lending or other
relationship with any bank or lending affiliate of the Placement Agent and (ii)
does not intend to use any of the proceeds from the sale of the Securities
hereunder to repay any outstanding debt owed to any affiliate of the Placement
Agent. (y) The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company’s internal controls over financial reporting are
effective and the Company is not aware of any material weakness in its internal
controls over financial reporting. (z) The Company maintains “disclosure
controls and procedures” (as such term is defined in Rule 13a-15(e) under the
Exchange Act); such disclosure controls and procedures are effective. (aa)
Neither the Company nor its Subsidiary nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company or its Subsidiary
has taken, directly or indirectly, without giving effect to activities by the
Placement Agent, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Securities. (bb) The Company and
its Subsidiary (i) are in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
and are in compliance with all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective 10.
84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement011.jpg]
businesses and (iii) have not received notice of any actual or potential
liability under any environmental law, except where such non-compliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals, or liability would not, individually or in the aggregate, have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business. Neither the Company nor its Subsidiary been named
as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended. (cc) In the
ordinary course of its business, the Company periodically reviews the effect of
Environmental Laws on the business, operations and properties of the Company and
its Subsidiary, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws, or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review, the Company has reasonably concluded that such associated
costs and liabilities would not, singly or in the aggregate, have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business. (dd) None of the following events has occurred or exists: (i) a
failure to fulfill the obligations, if any, under the minimum funding standards
of Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company or its Subsidiary that would reasonably be expected to have a Material
Adverse Effect; (iii) any breach of any contractual obligation, or any violation
of law or applicable qualification standards, with respect to the employment or
compensation of employees by the Company or its Subsidiary that could have a
Material Adverse Effect; or (iv) a non-exempt prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code with respect to any
Plan that could have a Material Adverse Effect. None of the following events has
occurred or is reasonably likely to occur: (i) a material increase in the
aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Company compared to the amount of such contributions
made in the most recently completed fiscal year of the Company; (ii) a material
increase in the “accumulated post-retirement benefit obligations” (within the
meaning of FASB Accounting Standards Codification Topic 715-30) of the Company
or its Subsidiary as compared to the amount of such obligations in the most
recently completed fiscal year of the Company; (iii) any event or condition
giving rise to a liability under Title IV of ERISA that would reasonably be
expected to have a Material Adverse Effect; or (iv) the filing of a claim by one
or more employees or former employees of the Company or its Subsidiary related
to their employment that would reasonably be expected to have a Material Adverse
Effect. For purposes of this paragraph, the term “Plan” means a plan (within the
meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with respect to
which the Company or its Subsidiary may have any liability. 11. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement012.jpg]
(ee) There is and has been no failure on the part of the Company, its Subsidiary
and any of their respective directors or officers, in their capacities as such,
to comply with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 relating to loans. (ff) Neither the Company nor its
Subsidiary nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or its Subsidiary is aware of or has taken
any action, directly or indirectly, while acting on behalf of the Company or its
Subsidiary, that would result in a violation by such Persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company and its
Subsidiary and, to the knowledge of the Company, their respective affiliates
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith. (gg)
The operations of the Company and its Subsidiary are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements and the money laundering statutes and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”); and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or its Subsidiary with respect to the Money Laundering Laws is pending or, to
the Company’s knowledge, threatened. (hh) Neither the Company nor its Subsidiary
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or its Subsidiary (i) is currently subject to any
sanctions administered or imposed by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”)) or (ii) will, directly or indirectly, use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person in any manner
that will result in a violation of any economic sanctions imposed by the United
States (including any administered or enforced by OFAC, the U.S. Department of
State, or the Bureau of Industry and Security of the U.S. Department of
Commerce), the United Nations Security Council, the European Union, or the
United Kingdom (including sanctions administered or controlled by Her Majesty’s
Treasury) (collectively, “Sanctions” and such Persons, “Sanction Persons”) by,
or could result in the imposition of Sanctions against, any Person (including
any Person participating in the offering, whether as underwriter, advisor,
investor or otherwise). (ii) Neither the Company nor its Subsidiary nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or its Subsidiary, is a Person that is, or is 50% or more owned or
otherwise controlled by a Person that is: (i) the subject of any Sanctions; or
(ii) located, organized or resident in a country or territory that is, or whose
12. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement013.jpg]
government is, the subject of Sanctions that broadly prohibit dealings with that
country or territory (currently, Cuba, Iran, North Korea, Syria and the Crimea
Region of the Ukraine) (collectively, “Sanctioned Countries” and each, a
“Sanctioned Country”). (jj) The Company and its Subsidiary have not engaged in
any dealings or transactions with or for the benefit of a Sanctioned Person, or
with or in a Sanctioned Country, in the preceding 3 years, nor does the Company
or its Subsidiary have any plans to increase its dealings or transactions with
Sanctioned Persons, or with or in Sanctioned Countries. (kk) The Common Stock is
listed on the Nasdaq. Neither the Company nor its Subsidiary have taken any
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Nasdaq, nor has the Company or its Subsidiary received any
notification that the Commission or the Nasdaq is contemplating terminating such
registration or listing. To the Company’s knowledge, it is in compliance with
all applicable listing requirements of the Nasdaq. (ll) Neither the Company nor
its Subsidiary, nor any of their affiliates or any other Person acting on the
their behalf, has directly or indirectly engaged in any form of general
solicitation or general advertising with respect to the Securities, nor have any
of such Persons made any offers or sales of any security of the Company, its
Subsidiary, or any of their affiliates or solicited any offers to buy any
security of the Company, or any of the Company’s or any affiliates under
circumstances that would require registration of the Securities under the
Securities Act or any other securities laws or cause this offering of Securities
to be integrated with any prior offering of securities of the Company for
purposes of the Securities Act in any manner that would affect the validity of
the private placement exemption under the Securities Act for the offer and sale
of the Securities hereunder. (mm) The Company shall, at all times while any
Warrants are outstanding, use commercially reasonable efforts to maintain a
registration statement covering the resale of the Warrant Shares upon exercise
of the Warrants such that the Warrant Shares, when issued, will not be subject
to resale and restrictions under the Securities Act except to the extent that
the Warrant Shares are owned by affiliates. (nn) No “bad actor” disqualifying
event described in Rule 506(d)(1)(i)-(viii) of the 1933 Act (a “Disqualification
Event”) is applicable to the Company or, to the Company’s knowledge, any Company
Covered Person (as defined below), except for a Disqualification Event as to
which Rule 506(d)(2)(ii–iv) or (d)(3), is applicable. “Company Covered Person”
means, with respect to the Company as an “issuer” for purposes of Rule 506
promulgated under the 1933 Act, any Person listed in the first paragraph of Rule
506(d)(1). (oo) The Company shall file a Form D with respect to the Securities
as required under Regulation D and, to the extent the Form D is not publicly
available on the Commission’s EDGAR reporting system, will provide a copy
thereof to each Purchaser promptly after such filing. The Company, on or before
the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers at the Closing, pursuant to this Agreement
under applicable securities or blue sky laws of the states of the United States
(or to obtain an exemption from such qualification), and, if requested by a
Purchaser, shall provide evidence of any material action so taken to such
Purchaser 13. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement014.jpg]
on or prior to the Closing Date. The Company shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or blue sky laws of the states of the United States following the
Closing Date. (pp) Assuming the accuracy of the Purchasers’ representations and
warranties set forth in Section 3.2 of this Agreement, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers hereunder. (qq) The Company is not, and has never
been, an issuer identified in, or subject to, Rule 144(i). 3.2 Representations,
Warranties and Covenants of the Purchasers. Each Purchaser, for itself and for
no other Purchaser, hereby represents, warrants and covenants to the Company and
the Placement Agent as of the Closing: (a) Such Purchaser has all requisite
legal and corporate or other power and capacity and has taken all requisite
corporate or other action to execute and deliver this Agreement, to purchase the
Securities and to carry out and perform all of its obligations under this
Agreement; and (b) this Agreement constitutes the legal, valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization or similar laws relating to or affecting the enforcement of
creditors’ rights generally and (ii) as limited by equitable principles
generally. (b) At the time such Purchaser was offered the Securities, it was,
and as of the date hereof it is, and on the date on which it exercises any
Warrants, it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Such Purchaser is aware of the Company’s business affairs and financial
condition and has had access to and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Securities. Such Purchaser has such business and financial experience as is
required to give it the capacity to protect its own interests in connection with
the purchase of the Securities. Such Purchaser acknowledges that it has had the
opportunity to review the Company’s filings with the Commission and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities and (ii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. (c) Such Purchaser is purchasing the
Securities, and upon exercise of the Warrants will acquire the Warrant Shares
issuable upon exercise of the Warrants, for its own account, for investment
purposes only, and not with a present view to, or for, resale, distribution or
fractionalization thereof, in whole or in part (within the meaning of the
Securities Act) in violation of the Securities Act. Such Purchaser understands
that its acquisition of the Securities has not been registered under the
Securities Act or registered or qualified under any state securities law in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among 14. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement015.jpg]
other things, the bona fide nature of such Purchaser’s investment intent as
expressed herein. Such Purchaser will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) the Securities except in compliance
with the Securities Act and the rules and regulations promulgated thereunder.
(d) Such Purchaser represents and acknowledges that is has not been solicited to
offer to purchase or to purchase any Securities by means of any general
solicitation or advertising within the meaning of Regulation D under the
Securities Act. (e) Such Purchaser represents that it is not a Person of the
type described in Section 506(d) of Regulation D under the Securities Act that
would disqualify the Company from engaging in a transaction pursuant to Section
506 of Regulation D under the Securities Act. (f) Such Purchaser understands
that the Securities being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of such Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of such Purchaser to acquire the Securities. Such Purchaser
further acknowledges and understands that the Securities may not be resold or
otherwise transferred except in a transaction registered under the Securities
Act or unless an exemption from such registration is available. (g) Such
Purchaser understands that nothing in this Agreement or any other materials
presented to the Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Such Purchaser has
consulted such legal, tax and investment advisors and made such investigations
as such Purchaser, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of the Securities. Such Purchaser hereby
acknowledges and agrees that it has independently evaluated the merits of its
decision to purchase the Securities, and that (a) the Placement Agent is acting
solely as placement agent in connection with the execution, delivery and
performance of this Agreement and is not acting as an underwriter or in any
other capacity and is not and shall not be construed as a fiduciary for such
Purchaser, the Company or any other person or entity in connection with the
execution, delivery and performance of this Agreement, (b) the Placement Agent
has not made and will not make any representation or warranty, whether express
or implied, of any kind or character and has not provided any advice or
recommendation in connection with the execution, delivery and performance of
this Agreement, (c) the Placement Agent will not have any responsibility with
respect to (i) any representations, warranties or agreements made by any person
or entity under or in connection with the execution, delivery and performance of
this Agreement, or the execution, legality, validity or enforceability (with
respect to any person) thereof, or (ii) the business, affairs, financial
condition, operations, properties or prospects of, or any other matter
concerning the Company, and (d) the Placement Agent will not have any liability
or obligation (including without limitation, for or with respect to any losses,
claims, damages, obligations, penalties, judgments, awards, liabilities, costs,
expenses or disbursements incurred by such Purchaser, the Company or any other
person or entity), whether in contract, tort or otherwise, to such Purchaser, or
to any person claiming through it, in respect of the execution, delivery and
performance of this Agreement. 15. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement016.jpg]
(h) Dispositions. As of the Closing Date, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, engaged in any purchases or sales of the
Company’s securities (including, without limitation, any Short Sales involving
the Company’s securities) since the time that such Purchaser was first contacted
by the Company, the Placement Agent or any other Person regarding the
transactions contemplated hereby. Such Purchaser covenants that neither it nor
any Person acting on its behalf or pursuant to any understanding with it will
engage in any purchases or sales of the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) prior to the
public announcement of the Press Release (as defined below). (i) Such Purchaser
has independently evaluated the merits of its decision to purchase Securities
pursuant to this Agreement. Such Purchaser understands that nothing in this
Agreement or any other materials presented to such Purchaser in connection with
the purchase and sale of the Securities constitutes legal, tax or investment
advice. (j) Such Purchaser will hold in confidence all information concerning
this Agreement and the sale and issuance of the Securities until the Company has
made a public announcement of the Press Release, which shall be made not later
than 9:00 am New York time on the first Trading Day immediately after the
signing of this Agreement. (k) Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities. (l)
Legend. (i) Such Purchaser understands that the Securities shall bear a
restrictive legend in substantially the following form (and a stop transfer
order may be placed against Transfer of the certificates for the Securities):
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR IN ANY OTHER JURISDICTION. THE SECURITIES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS
UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS. (ii) The Company shall, at its sole
expense, upon appropriate notice from any Purchaser stating that Registrable
Shares have been sold pursuant to an effective Registration Statement, timely
prepare and deliver certificates or book-entry shares representing the
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates or book-entry shares shall be free of any
restrictive legends and in such denominations and registered in such names as
such Purchaser may request. Further, the Company shall, at its sole expense,
cause its legal counsel or other counsel satisfactory to the transfer agent: (i)
while 16. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement017.jpg]
the Registration Statement is effective, to issue to the transfer agent a
“blanket” legal opinion to allow sales without restriction pursuant to the
effective Registration Statement, and (ii) provide all other opinions as may
reasonably be required by the transfer agent in connection with the removal of
legends. A Purchaser may request that the Company remove, and the Company agrees
to authorize the removal of, the legend from such Securities, following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
legended certificate representing such Shares: (i) following any sale of such
Securities pursuant to Rule 144, (ii) if such Securities are eligible for sale
under Rule 144(b)(1), or (iii) following the time that the Registration
Statement is declared effective. If a legend removal request is made pursuant to
the foregoing, the Company will, no later than two Trading Days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
legended certificate representing such Securities (or a request for legend
removal, in the case of Securities issued in book-entry form), deliver or cause
to be delivered to such Purchaser a certificate representing such Securities
that is free from all restrictive legends or an equivalent book-entry position,
as requested by the Purchaser. Certificates for Securities free from all
restrictive legends may be transmitted by the Company’s transfer agent to the
Purchasers by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company (“DTC”) as directed by such Purchaser. The Company
warrants that the Securities shall otherwise be freely transferable on the books
and records of the Company as and to the extent provided in this Agreement. If a
Purchaser effects a Transfer of the Securities in accordance with Section
3.2(l)(ii), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Purchaser to effect such transfer. Such Purchaser hereby
agrees that the removal of the restrictive legend pursuant to this Section
3.2(l)(ii) is predicated upon the Company’s reliance that such Purchaser will
sell any such Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom. (m) Immediately prior to the Closing, such Purchaser,
together with its affiliates and any other Persons acting as a group together
with such Purchaser and any of its affiliates, beneficially owned the number of
shares of Common Stock set forth on such Purchaser’s signature page attached
hereto (as such ownership is calculated pursuant to the rules of Nasdaq). (n) If
such Purchaser is not a United States person (as defined by Section 7701(a)(30)
of the Code), such Purchaser hereby represents that it has satisfied itself as
to the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Agreement,
including (a) the legal requirements within its jurisdiction for the purchase of
the Securities, (b) any foreign exchange restrictions applicable to such
purchase or acquisition, (c) any government or other consents that may need to
be obtained, and (d) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale or transfer of the
Securities. Such Purchaser’s subscription and payment for and continued
beneficial ownership of the Securities will not violate any applicable
securities or other laws of such Purchaser’s jurisdiction. (o) Such Purchaser
hereby acknowledges and agrees that such Purchaser has received and reviewed the
disclosure set forth on Schedule 3.2(o) hereto a reasonable time prior to the
time that such Purchaser has agreed to purchase the Securities. 17. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement018.jpg]
4. REGISTRATION RIGHTS 4.1 Definitions. For the purpose of this Section 4: (a)
the term “Resale Registration Statement” shall mean any registration statement
required to be filed by Section 4.2 below, and shall include any preliminary
prospectus, final prospectus, exhibit or amendment included in or relating to
such registration statements; and (b) the term “Registrable Shares” means the
Shares and the Warrant Shares; provided, however, that a security shall cease to
be a Registrable Share upon the earliest to occur of the following: (i) a Resale
Registration Statement registering such security under the Securities Act has
been declared or becomes effective and such security has been sold or otherwise
transferred by the holder thereof pursuant to and in a manner contemplated by
such effective Resale Registration Statement, (ii) such security is sold
pursuant to Rule 144 under circumstances in which any legend borne by such
security relating to restrictions on transferability thereof, under the Security
Act or otherwise, is removed by the Company, (iii) such security is eligible to
be sold pursuant to Rule 144 without condition or restriction, including without
any limitation as to volume of sales, and without the Holder complying with any
method of sale requirements or notice requirements under Rule 144, or (iv) such
security shall cease to be outstanding following its issuance. 4.2 Registration
Procedures and Expenses. The Company shall: (a) use commercially reasonable
efforts to file a Resale Registration Statement (the “Mandatory Registration
Statement”) with the Commission on or before the date 30 days following the
Closing Date (the “Filing Date”) to register all of the Registrable Shares on
Form S-3 under the Securities Act (providing for shelf registration of such
Registrable Shares under Commission Rule 415). In the event that Form S-3 is not
available for the registration of the Registrable Shares, the Company shall
register the resale of the Registrable Shares on such other form as is available
to the Company; (b) use its commercially reasonable efforts to cause such
Mandatory Registration Statement to be declared effective within 30 days
following the Filing Date (or, in the event the Staff reviews and has written
comments to the Mandatory Registration Statement, within 120 days following the
Filing Date) (the earlier of the foregoing or the applicable date set forth in
Section 4.2(h), the “Effectiveness Deadline”), such efforts to include, without
limiting the generality of the foregoing, preparing and filing with the
Commission any financial statements or other information that is required to be
filed prior to the effectiveness of such Mandatory Registration Statement; (c)
notwithstanding anything contained in this Agreement to the contrary, in the
event that the Commission limits the amount of Registrable Shares or otherwise
requires a reduction in the number of Registrable Shares that may be included
and sold by the Purchasers in the Mandatory Registration Statement (in each
case, subject to Section 4.3), then the Company shall prepare and file (i)
within 10 Trading Days of the first date or time that such excluded Registrable
Shares may then be included in a Resale Registration Statement if the Commission
shall have notified the Company that certain Registrable Shares were not
eligible for inclusion in the Resale Registration Statement or (ii) in all other
cases, within 20 days following the date that 18. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement019.jpg]
the Company becomes aware that such additional Resale Registration Statement is
required (the “Additional Filing Date”), a Resale Registration Statement (any
such Resale Registration Statement registering such excluded Registrable Shares,
an “Additional Registration Statement” and, together with the Mandatory
Registration Statement, a “Resale Registration Statement”) to register any
Registrable Shares that have been excluded (or, if applicable, the maximum
number of such excluded Registrable Shares that the Company is permitted to
register for resale on such Additional Registration Statement consistent with
Commission guidance), if any, from being registered on the Mandatory
Registration Statement; (d) use its commercially reasonable efforts to cause any
such Additional Registration Statement to be declared effective as promptly as
practicable following the Additional Filing Date, such efforts to include,
without limiting the generality of the foregoing, preparing and filing with the
Commission any financial statements or other information that is required to be
filed prior to the effectiveness of any such Additional Registration Statement;
(e) prepare and file with the Commission such amendments and supplements to such
Resale Registration Statements and the prospectus used in connection therewith
as may be necessary to keep such Resale Registration Statements continuously
effective and free from any material misstatement or omission to state a
material fact therein until termination of such obligation as provided in
Section 4.6 below, subject to the Company’s right to suspend pursuant to Section
4.5; (f) furnish to the Purchasers such number of copies of prospectuses in
conformity with the requirements of the Securities Act and such other documents
as the Purchasers may reasonably request, in order to facilitate the public sale
or other disposition of all or any of the Registrable Shares by the Purchasers;
(g) file such documents as may be required of the Company for normal securities
law clearance for the resale of the Registrable Shares in such states of the
United States as may be reasonably requested by the Purchasers and use its
commercially reasonable efforts to maintain such blue sky qualifications during
the period the Company is required to maintain effectiveness of the Resale
Registration Statements; provided, however, that the Company shall not be
required in connection with this Section 4.2(g) to qualify as a foreign
corporation or execute a general consent to service of process in any
jurisdiction in which it is not now so qualified or has not so consented; (h)
upon notification by the Commission that the Resale Registration Statement will
not be reviewed or is not subject to further review by the Commission, the
Company shall within three Trading Days following the date of such notification
request acceleration of such Resale Registration Statement (with the requested
effectiveness date to be not more than two Trading Days later); (i) upon
notification by the Commission that that the Resale Registration Statement has
been declared effective by the Commission, the Company shall file the final
prospectus under Rule 424 of the Securities Act (“Rule 424”) within the
applicable time period prescribed by Rule 424; (j) advise the Purchasers
promptly: 19. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement020.jpg]
(i) of the effectiveness of the Resale Registration Statement or any
post-effective amendments thereto; (ii) of any request by the Commission for
amendments to the Resale Registration Statement or amendments to the prospectus
or for additional information relating thereto; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Resale
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Registrable Shares for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any of the preceding purposes; and (iv) of the existence of any fact and the
happening of any event that makes any statement of a material fact made in the
Resale Registration Statement, the prospectus and amendment or supplement
thereto, or any document incorporated by reference therein, untrue, or that
requires the making of any additions to or changes in the Resale Registration
Statement or the prospectus in order to make the statements therein not
misleading; (k) cause all Registrable Shares to be listed on each securities
exchange, if any, on which equity securities by the Company are then listed; and
(l) bear all expenses in connection with the procedures in paragraphs (a)
through (l) of this Section 4.2 and the registration of the Registrable Shares
on such Resale Registration Statement and the satisfaction of the blue sky laws
of such states. 4.3 Rule 415; Cutback. If at any time the staff of the
Commission (“Staff”) takes the position that the offering of some or all of the
Registrable Shares in a Registration Statement is not eligible to be made on a
delayed or continuous basis under the provisions of Rule 415 under the
Securities Act or requires any Purchaser to be named as an “underwriter,” the
Company shall (in consultation with legal counsel to the lead Purchaser) use its
commercially reasonable efforts to persuade the Commission that the offering
contemplated by the Registration Statement is a valid secondary offering and not
an offering “by or on behalf of the issuer” as defined in Rule 415 and that none
of the Purchasers is an “underwriter.” In the event that, despite the Company’s
commercially reasonable efforts and compliance with the terms of this Section
4.3, the Staff refuses to alter its position, the Company shall (i) remove from
the Registration Statement such portion of the Registrable Shares (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Shares as the Staff may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name any Purchaser as an “underwriter” in such Registration Statement without
the prior written consent of such Purchaser. Any cutback imposed on the
Purchasers pursuant to this Section 4.3 shall be allocated among the Purchasers
on a pro rata basis, unless the SEC Restrictions otherwise require or provide or
the Purchasers holding a majority of the Registrable Shares otherwise agree. No
liquidated damages shall accrue as to any Cut Back Shares until such date as the
Company is able to effect the registration of such Cut Back Shares in accordance
with any SEC Restrictions (such date, the “Restriction Termination Date” of such
Cut Back Shares). From and after the Restriction Termination Date 20.
84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement021.jpg]
applicable to any Cut Back Shares, all of the provisions of this Section 4 shall
again be applicable to such Cut Back Shares; provided, however, that (x) the
Filing Deadline for the Registration Statement including such Cut Back Shares
shall be 10 Trading Days after such Restriction Termination Date, and (y) the
Effectiveness Deadline with respect to such Cut Back Shares shall be the 90th
day immediately after the Restriction Termination Date or the 120th day if the
Staff reviews such Registration Statement (but in any event no later than three
Trading Days from the Staff indicating it has no further comments on such
Registration Statement). 4.4 Indemnification. (a) The Company agrees to
indemnify and hold harmless each Purchaser and its affiliates, partners,
members, officers, directors, agents and representatives, and each Person, if
any, who controls such Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 the Exchange Act (each, a “Purchaser Party” and
collectively the “Purchaser Parties”), to the fullest extent permitted by
applicable law, from and against any losses, claims, damages or liabilities
(collectively, “Losses”) to which they may become subject (under the Securities
Act or otherwise) insofar as such Losses (or actions or proceedings in respect
thereof) arise out of, or are based upon, any (i) material breach of this
Agreement by the Company, (ii) breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under this
Agreement or (iii) any untrue statement or alleged untrue statement of a
material fact contained in the Resale Registration Statement or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading or arise out of any failure by the Company
to fulfill any undertaking included in the Resale Registration Statement and the
Company will, as incurred, reimburse the Purchaser Parties for any legal or
other expenses reasonably incurred in investigating, defending or preparing to
defend any such action, proceeding or claim; provided, however, that the Company
shall not be liable in any such case to the extent that such Loss arises out of,
or is based upon: (i) an untrue statement or omission or alleged untrue
statement or omission made in such Resale Registration Statement in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such Purchaser specifically for use in preparation of the Resale
Registration Statement; or (ii) any breach of this Agreement by such Purchaser;
provided further, however, that the Company shall not be liable to any Purchaser
Party (or any partner, member, officer, director or controlling Person of the
Purchasers) to the extent that any such Loss is caused by an untrue statement or
omission or alleged untrue statement or omission made in any preliminary
prospectus if either (i) (A) such Purchaser failed to send or deliver a copy of
the final prospectus with or prior to, or such Purchaser failed to confirm that
a final prospectus was deemed to be delivered prior to (in accordance with Rule
172 of the Securities Act), the delivery of written confirmation of the sale by
such Purchaser to the Person asserting the claim from which such Loss resulted
and (B) the final prospectus corrected such untrue statement or omission, (ii)
(X) such untrue statement or omission is corrected in an amendment or supplement
to the prospectus and (Y) having previously been furnished by or on behalf of
the Company with copies of the prospectus as so amended or supplemented or
notified by the Company that such amended or supplemented prospectus has been
filed with the Commission, in accordance with Rule 172 of the Securities Act,
such Purchaser thereafter fails to deliver such prospectus as so amended or
supplemented, with or prior to or a Purchaser fails to confirm that the
prospectus as so amended or supplemented was deemed to be delivered prior to (in
accordance with Rule 172 of the Securities Act), the delivery of written
confirmation of the 21. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement022.jpg]
sale by such Purchaser to the Person asserting the claim from which such Loss
resulted or (iii) such Purchaser sold Registrable Shares in violation of such
Purchasers’ covenants contained in Section 3.2 of this Agreement. (b) Each
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company and its officers, directors, affiliates, agents and representatives and
each Person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act (each a “Company Party”
and collectively the “Company Parties”), from and against any Losses to which
the Company Parties may become subject (under the Securities Act or otherwise),
insofar as such Losses (or actions or proceedings in respect thereof) arise out
of, or are based upon, any (i) material breach of this Agreement by such
Purchaser, (ii) breach of representation, warranty, covenant or agreement made
by or to be performed on the part of such Purchaser under this Agreement or
(iii) untrue statement or alleged untrue statement of a material fact contained
in the Resale Registration Statement (or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading in each case, on the effective date thereof), if, and only
to the extent, such untrue statement or omission or alleged untrue statement or
omission was made in reliance upon and in conformity with written information
furnished by or on behalf of such Purchaser specifically for use in preparation
of the Resale Registration Statement, and each Purchaser, severally and not
jointly, will reimburse each Company Party for any legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim; provided, however, that in no event shall any
indemnity under this Section 4.4(b) be greater in amount than the dollar amount
of the net proceeds received by such Purchaser upon its sale of the Registrable
Shares included in the Registration Statement giving rise to such
indemnification obligation. (c) Promptly after receipt by any indemnified Person
of a notice of a claim or the beginning of any action in respect of which
indemnity is to be sought against an indemnifying Person pursuant to this
Section 4.4, such indemnified Person shall notify the indemnifying Person in
writing of such claim or of the commencement of such action, and, subject to the
provisions hereinafter stated, in case any such action shall be brought against
an indemnified Person and such indemnifying Person shall have been notified
thereof, such indemnifying Person shall be entitled to participate therein, and,
to the extent that it shall wish, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified Person. After notice from the
indemnifying Person to such indemnified Person of its election to assume the
defense thereof, such indemnifying Person shall not be liable to such
indemnified Person for any legal expenses subsequently incurred by such
indemnified Person in connection with the defense thereof; provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate in the reasonable judgment of the indemnified Person for the same
counsel to represent both the indemnified Person and such indemnifying Person or
any affiliate or associate thereof, the indemnified Person shall be entitled to
retain its own counsel at the expense of such indemnifying Person; provided,
further, that no indemnifying Person shall be responsible for the fees and
expense of more than one separate counsel for all indemnified parties. The
indemnifying party shall not settle an action without the consent of the
indemnified party, which consent shall not be unreasonably withheld. (d) If
after proper notice of a claim or the commencement of any action against the
indemnified party, the indemnifying party does not choose to participate, then
the indemnified 22. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement023.jpg]
party shall assume the defense thereof and upon written notice by the
indemnified party requesting advance payment of a stated amount for its
reasonable defense costs and expenses, the indemnifying party shall advance
payment for such reasonable defense costs and expenses (the “Advance
Indemnification Payment”) to the indemnified party. In the event that the
indemnified party’s actual defense costs and expenses exceed the amount of the
Advance Indemnification Payment, then upon written request by the indemnified
party, the indemnifying party shall reimburse the indemnified party for such
difference; in the event that the Advance Indemnification Payment exceeds the
indemnified party’s actual costs and expenses, the indemnified party shall
promptly remit payment of such difference to the indemnifying party. (e) If the
indemnification provided for in this Section 4.4 is held by a court of competent
jurisdiction to be unavailable to an indemnified party with respect to any
losses, claims, damages or liabilities referred to herein, the indemnifying
party, in lieu of indemnifying such indemnified party thereunder, shall to the
extent permitted by applicable law contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other, as
well as any other relevant equitable considerations; provided, that in no event
shall any contribution by an indemnifying party hereunder be greater in amount
than the dollar amount of the proceeds received by such indemnifying party upon
the sale of such Registrable Shares. 4.5 Prospectus Suspension. Each Purchaser
acknowledges that there may be times when the Company must suspend the use of
the prospectus forming a part of the Resale Registration Statement until such
time as an amendment to the Resale Registration Statement has been filed by the
Company and declared effective by the Commission, or until such time as the
Company has filed an appropriate report with the Commission pursuant to the
Exchange Act. Each Purchaser hereby covenants that it will not sell any
Registrable Shares pursuant to said prospectus during the period commencing at
the time at which the Company gives the Purchasers notice of the suspension of
the use of said prospectus and ending at the time the Company gives the
Purchasers notice that the Purchasers may thereafter effect sales pursuant to
said prospectus; provided, that such suspension periods shall in no event exceed
30 days in any 12 month period and that, in the good faith judgment of the
Company’s board of directors, the Company would, in the absence of such delay or
suspension hereunder, be required under state or federal securities laws to
disclose any corporate development, a potentially significant transaction or
event involving the Company, or any negotiations, discussions, or proposals
directly relating thereto, in either case the disclosure of which would
reasonably be expected to have a material adverse effect upon the Company or its
stockholders. 4.6 Termination of Obligations. The obligations of the Company
pursuant to Section 4.2 hereof shall cease and terminate, with respect to any
Registrable Shares, upon the earlier to occur of (a) such time such Registrable
Shares have been resold, or (b) such time as such Registrable Shares no longer
remain Registrable Shares pursuant to Section 4.1(b) hereof. 23. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement024.jpg]
4.7 Reporting Requirements. (a) With a view to making available the benefits of
certain rules and regulations of the Commission that may at any time permit the
sale of the Securities to the public without registration or pursuant to a
registration statement on Form S-3, the Company agrees to use: (i) make and keep
public information available, as those terms are understood and defined in Rule
144; (ii) file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and (iii) so long as a Purchaser owns Registrable Shares, to furnish to such
Purchaser upon request (A) a written statement by the Company as to whether it
is in compliance with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, or whether it is qualified as a registrant whose
securities may be resold pursuant to Commission Form S-3, (B) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company and (C) such other information as may be
reasonably requested to permit the Purchaser to sell such securities pursuant to
Rule 144. 4.8 Blue Sky. The Company shall obtain and maintain all necessary blue
sky law permits and qualifications, or secured exemptions therefrom, required by
any state for the offer and sale of Registrable Shares. 5. OTHER AGREEMENTS OF
THE PARTIES 5.1 Integration. Except as contemplated by the terms of this
Agreement, the Company shall not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of the
Securities such that the rules of Nasdaq would require shareholder approval of
this transaction prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction. 5.2 Restrictions on Transfers and Issuances. (a) Starting from the
date hereof and until 30 (thirty) days from the date hereof, the Company shall
not Transfer any securities to any other Person pursuant to (i) that certain
Purchase Agreement, dated as of October 23, 2019, by and between the Company and
Lincoln Park Capital Fund, LLC or (ii) that certain Sales Agreement, dated March
2, 2015, by and between the Company and Cowen and Company, LLC (as amended). (b)
Starting from the date hereof and until the Closing Date, the Company shall not
subdivide its shares of capital stock of the same class as the Securities, by
split-up or otherwise, or combine such shares of capital stock, or issue
additional shares of capital stock as a dividend with respect to any shares of
such capital stock. 5.3 Securities Laws Disclosure; Publicity. The Company
shall: (a) issue a press release disclosing the material terms of the
transactions contemplated hereby not later than 9:00 24. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement025.jpg]
am New York time on the first Trading Day immediately following the execution
and delivery hereof (the “Press Release”), and (b) by 5:30 p.m. (New York City
time) on the fourth business day following the date hereof, file a Current
Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby (the “Form 8-K”). From and after the issuance of the Press
Release, no Purchaser shall be in possession of any material, non-public
information received from the Company or any of their respective officers,
directors or employees that is not disclosed in the Press Release, other than
the Non-Public Clinical Data Information (as defined in Section 5.4). 5.4
Non-Public Information. Except with respect to the material terms and conditions
of the transactions contemplated by the Transaction Documents (the “Non-Public
Transaction Information”) and certain clinical data communicated to those
Purchasers who received it via netroadshow (the “Non-Public Clinical Data
Information”), the Company covenants and agrees that neither it nor any other
Person acting on its behalf will provide any Purchaser or its agents or counsel
with any information that the Company believes constitutes material non-public
information. The Company covenants and agrees that it will publicly disclose the
Non-Public Clinical Data Information by no later than July 31, 2020. 5.5 Use of
Proceeds. The Company will use the proceeds from the offering to support the
ongoing clinical studies of the GEN-009 and GEN-011 programs and the development
of other programs, as well as for working capital and other general corporate
purposes. 5.6 Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue the Shares and the Warrant
Shares pursuant to any exercise of the Warrants. 5.7 Exercise Floor Price. From
the date hereof through July 24, 2021, for so long as any Closing Warrants are
outstanding, unless or until the Company obtains the approval of its
stockholders providing for the issuance of all of the Closing Warrant Shares
(without regard to any limitation on exercise included in the Closing Warrants)
without the need for any Exercise Floor Price (as defined in the Closing
Warrants) in accordance with the rules and regulations of Nasdaq (the
“Stockholder Approval”), the Company shall not take any action if the effect of
such action would be to cause the Exercise Price (as defined in the Closing
Warrants) to be reduced below the Exercise Floor Price without giving effect to
the application of any Exercise Floor Price. 6. MISCELLANEOUS 6.1 Termination.
This Agreement may be terminated by any Purchaser, as to such Purchaser’s
obligations hereunder only and without any effect whatsoever on the obligations
between the Company and the other Purchasers, by written notice to the other
parties, if the Closing has not been consummated within ten calendar days from
the Effective Date through no fault of such Purchaser; provided, however, that
no such termination will affect the right of any party to sue for any breach by
the other party (or parties). 6.2 Fees and Expenses. Except as expressly set
forth in the Transaction Documents to the contrary, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.
Notwithstanding the 25. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement026.jpg]
foregoing, the Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchasers. 6.3 Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such subject matter, which the
parties acknowledge have been merged into such documents, exhibits and
schedules. 6.4 Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective upon actual receipt via mail, courier or
confirmed email by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto. 6.5 Amendments; Waivers. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by (a) the Company and (b) Purchasers holding at least a
majority of the Securities sold in the Closing (as a single class on an
as-converted to Common Stock basis) and then-held by a Purchaser or, in the case
of a waiver, by the party against whom enforcement of any such waived provision
is sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right. 6.6 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. 6.7 Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties and their permitted
successors and assigns. The Company may not assign this Agreement or any rights
or obligations hereunder without the prior written consent of each Purchaser
(other than by merger). The Purchasers may not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the Company
(other than by merger). 6.8 Third-Party Beneficiaries. The Placement Agent shall
be the third party beneficiary of the representations and warranties of the
Company in Section 3.1 and the representations, warranties and covenants of the
Purchasers in Section 3.2. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in this Section 6.8. 6.9 Governing Law.
All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state 26. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement027.jpg]
and federal courts sitting in the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding. 6.10 Execution. This Agreement may
be executed in two or more counterparts, all of which when taken together shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to each other party,
it being understood that the parties need not sign the same counterpart. In the
event that any signature on this Agreement is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a legally valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof. 6.11
Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable. 6.12
Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights. 6.13 Replacement
of Securities. If any certificate or instrument evidencing any Securities is
mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in 27. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement028.jpg]
exchange and substitution for and upon cancellation thereof (in the case of
mutilation), or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity or bond, if requested. The applicant for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of such
replacement Securities. 6.14 Remedies. The Company shall be entitled to exercise
all rights provided herein or granted by law, including recovery of damages, for
any breach of the Transaction Documents. 6.15 Independent Nature of Purchasers’
Obligations and Rights. The obligations of each Purchaser under any Transaction
Document are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance or non-
performance of the obligations of any other Purchaser under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. 6.16
Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
6.17 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY. [Remainder of page intentionally left blank.] 28. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement029.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above. GENOCEA BIOSCIENCES, INC. By: /s/ Diantha Duvall
Name: Diantha Duvall Title: Chief Financial Officer [Signature Page to the
Purchase Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement030.jpg]
PURCHASERS: AVORO LIFE SCIENCES FUND LLC By: /s/ Scott Epstein Name: Scott
Epstein Title: CFO & CCO



--------------------------------------------------------------------------------



 
[gncapurchaseagreement031.jpg]
PURCHASERS: NEW ENTERPRISE ASSOCIATES 16, L.P. By: /s/ Louis S. Citron Name:
Louis S. Citron Title: Chief Legal Officer [Signature Page to the Purchase
Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement032.jpg]
PURCHASERS: M. KINGDON OFFSHORE MASTER FUND L.P. By: /s/ William Walsh Name:
William Walsh Title: Chief Financial Officer 30.



--------------------------------------------------------------------------------



 
[gncapurchaseagreement033.jpg]
PURCHASERS: CITADEL MULTI-STRATEGY EQUITIES MASTER FUND LTD. By: Citadel
Advisors LLC, its portfolio manager By: /s/ Christopher L. Ramsay Name:
Christopher L. Ramsay Title: Authorized Signatory [Signature Page to Purchase
Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement034.jpg]
PURCHASERS: ECOR1 CAPITAL FUND QUALIFIED, LP By: /s/ Oleg Nodelman Name: Oleg
Nodelman Title: Manager, EcoRI Capital LLC, as GP [Signature Page to the
Purchase Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement035.jpg]
PURCHASERS: ECOR1 CAPITAL FUND, LP By: /s/ Oleg Nodelman Name: Oleg Nodelman
Title: Manager, EcoRI Capital LLC, as GP [Signature Page to the Purchase
Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement036.jpg]
PURCHASERS: BIOTECHNOLOGY VALUE FUND, L.P. By: /s/ Mark Lampert Name: Mark
Lampert Title: Chief Executive Officer BVF I GP LLC, itself General Partner of
Biotechnology Value Fund, L.P. [Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement037.jpg]
PURCHASERS: BIOTECHNOLOGY VALUE FUND II, L.P. By: /s/ Mark Lampert Name: Mark
Lampert Title: Chief Executive Officer BVF II GP LLC, itself General Partner of
Biotechnology Value Fund, L.P. [Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement038.jpg]
PURCHASERS: BIOTECHNOLOGY VALUE TRADING FUND OS, L.P. By: /s/ Mark Lampert Name:
Mark Lampert Title: President BVF Inc., itself General Partner of BVF Partners
LP, itself Sole Member BVF Partners OS, Ltd., itself General Partner
Biotechnology Value Trading Fund OS, L.P. [Signature Page to the Purchase
Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement039.jpg]
PURCHASERS: MSI BVF SPV L.L.C. By: /s/ Mark Lampert Name: Mark Lampert Title:
President BVF Inc., itself General Partner of BVF Partners LP, itself Attorney-
In-Fact MSI BVF SPV, L.L.C. [Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement040.jpg]
PURCHASERS: SR ONE LTD. By: /s/ Simeon J. George Name: Simeon J. George Title:
CEO, Sr One Ltd. [Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement041.jpg]
PURCHASERS: LINCOLN PARK CAPITAL FUND, LLC By: /s/ Joshua Sheinfeld Name: Joshua
Sheinfeld Title: President [Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement042.jpg]
PURCHASERS: PONTIFAX (CAYMAN) V L.P. By: /s/ Asaf Shinar Name: Asaf Shinar
Title: CFO [Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement043.jpg]
PURCHASERS: PONTIFAX (ISRAEL) V L.P. By: /s/ Asaf Shinar Name: Asaf Shinar
Title: CFO [Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement044.jpg]
PURCHASERS: PONTIFAX (CHINA) V L.P. By: /s/ Asaf Shinar Name: Asaf Shinar Title:
CFO [Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement045.jpg]
PURCHASERS: PONTIFAX LATE STAGE FUND L.P. By: /s/ Asaf Shinar Name: Asaf Shinar
Title: CFO [Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement046.jpg]
PURCHASERS: BOXER CAPITAL, LLC By: /s/ Aaron Davis Name: Aaron Davis Title:
Chief Executive Officer [Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement047.jpg]
PURCHASERS: MVA INVESTORS, LLC By: /s/ Aaron Davis Name: Aaron Davis Title:
Chief Executive Officer [Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------



 
[gncapurchaseagreement048.jpg]
EXHIBIT A CLOSING SCHEDULE Purchase Price Pre- Purchase Closing Purchase Shares
of for Common Funded Price for Pre- Warrants to Price for Common Stock Warrants
Funded be Closing Stock to be to be Warrants Purchased Warrants Name Purchased
Purchased Avoro Life Sciences 5,084,184 $11,439,414.00 11,722,538 $26,258,485.12
16,806,722 $2,184,873.86 Fund LLC New Enterprise 3,151,260 $7,090,335.00 - -
3,151,260 $409,663.80 Associates 16, L.P. Biotechnology Value 1,403,335
$3,157,503.75 284,862 $638,090.88 1,691,465 $219,890.45 Fund, L.P. Biotechnology
Value 983,197 $2,212,193.25 174,151 $390,098.24 1,234,286 $160,457.18 Fund II,
L.P. Biotechnology Value 165,239 $371,787.75 37,426 $83,834.24 208,701
$27,131.13 Trading Fund OS, L.P. MSI BVF SPV L.L.C. 99,489 $223,850.25 3,561
$7,976.64 16,808 $2,185.04 Pontifax (Cayman) V 305,039 $686,337.75 - - 305,039
$39,655.07 L.P. Pontifax (Israel) V L.P. 1,142,018 $2,569,540.50 - - 1,142,018
$148,462.34 Pontifax (China) V L.P. 443,698 $998,320.50 - - 443,698 $57,680.74
Pontifax Late Stage 210,084 $472,689.00 - - 210,084 $27,310.92 Fund L.P. EcoR1
Capital Fund 1,775,000 $3,993,750.00 - - 1,775,000 $230,750.00 Qualified, LP
EcoR1 Capital Fund, LP 325,840 $733,140.00 - - 325,840 $42,359.20 Citadel
Multi-Strategy 1,680,672 $3,781,512.00 - - 1,680,672 $218,487.36 Equities Master
Fund Ltd. Boxer Capital, LLC 1,134,453 $2,552,519.25 - - 1,134,453 $147,478.89
MVA Investors, LLC 126,050 $283,612.50 - - 126,050 $16,386.5 M. Kingdon Offshore
1,260,504 $2,836,134.00 - - 1,260,504 $163,865.52 Master Fund L.P. SR One Ltd.
1,260,504 $2,836,134.00 - - 1,260,504 $163,865.52 Lincoln Park Capital 840,336
$1,890,756.00 - - 840,336 $109,243.68 Fund, LLC 31. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement049.jpg]
EXHIBIT B FORM OF CLOSING WARRANT 32. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement050.jpg]
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. CLASS C WARRANT NO. 2020-[______] NUMBER OF SHARES: [_______]
DATE OF ISSUANCE: July [__], 2020 (subject to adjustment hereunder) EXPIRATION
DATE: July [__], 2024 CLASS C WARRANT TO PURCHASE SHARES OF COMMON STOCK OF
GENOCEA BIOSCIENCES, INC. This Class C Warrant (the “Warrant”) is issued by
Genocea Biosciences, Inc., a Delaware corporation (the “Company”), to
[________], or its registered assigns (including any successors or assigns, the
“Holder”), and is subject to the terms and conditions set forth below. The
Warrant is being issued pursuant to that certain Securities Purchase Agreement
dated as of July [__], 2020, among the Company and the purchasers signatory
thereto (the “Purchase Agreement”). Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement. 1.
EXERCISE OF WARRANT. (a) Number and Exercise Price of Warrant Shares; Expiration
Date. Subject to the terms and conditions set forth herein, the Holder is
entitled to purchase from the Company up to [______] shares of the Company’s
Common Stock, $0.001 par value per share (the “Common Stock”) (as adjusted from
time to time pursuant to the provisions of this Warrant) (the “Warrant Shares”),
at a purchase price of $2.25 per share (the “Exercise Price”), on or before 5:00
p.m. New York City time on July [__], 2024 (the “Expiration Date”). (b) Method
of Exercise. While this Warrant remains outstanding and exercisable in
accordance with Section 1(a) above, the Holder may exercise this Warrant in
whole or in part in accordance with Section 5 by either: 1



--------------------------------------------------------------------------------



 
[gncapurchaseagreement051.jpg]
(1) wire transfer to the Company or cashier’s check drawn on a United States
bank made payable to the order of the Company, or (2) exercising of the right to
credit the Exercise Price against the Fair Market Value (as defined below) of
the Warrant Shares (as defined below) at the time of exercise (the “Net
Exercise”) pursuant to Section 1(c). (c) Net Exercise. If at any time after the
Effectiveness Deadline there is no effective Resale Registration Statement
registering the resale of the Warrant Shares by the Holder, then the Holder may
elect to exercise this Warrant by Net Exercise pursuant to this Section 1(c). At
any time that this Warrant may be exercised by Net Exercise pursuant to this
Section 1(c), if the Company shall receive written notice from the Holder at the
time of exercise of this Warrant that the Holder elects to Net Exercise the
Warrant, the Company shall deliver to such Holder (without payment by the Holder
of any exercise price in cash) that number of Warrant Shares computed using the
following formula: Y (A - B) X = A Where X = The number of Warrant Shares to be
issued to the Holder. Y = The number of Warrant Shares purchasable under this
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being cancelled (at the date of such calculation). A = The Fair
Market Value of one share of Common Stock (at the date of such calculation). B =
The Exercise Price (as adjusted to the date of such calculations). The “Fair
Market Value” of one share of Common Stock shall mean (x) the last reported sale
price and, if there are no sales, the last reported bid price, of the Common
Stock on the last trading day prior to the date of exercise on the trading
market on which the Common Stock is listed as reported by Bloomberg Financial
Markets (or a comparable reporting service of national reputation selected by
the Company and reasonably acceptable to the Holder if Bloomberg Financial
Markets is not then reporting sales prices of the Common Stock) (collectively,
“Bloomberg”), or (y) if the foregoing does not apply, the last sales price of
such security in the over-the-counter market on the pink sheets by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.) (the “pink sheets”) or
bulletin board for such security as reported by Bloomberg, or if no sales price
is so reported, the last bid price of the Common Stock as reported by Bloomberg
or (z) if the fair market value cannot be calculated on any of the -2-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement052.jpg]
foregoing bases, the fair market value determined by the Company’s Board of
Directors in good faith. (d) Disputes. In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall promptly issue to the Holder the number of Warrant
Shares that are not disputed. (e) Deemed Exercise. In the event that immediately
prior to the close of business on the Expiration Date, the Fair Market Value of
one share of Common Stock (as determined in accordance with Section 1(c) above)
is greater than the then applicable Exercise Price, this Warrant shall be deemed
to be automatically exercised on a net exercise issue basis pursuant to Section
1(c) above, and the Company shall deliver the applicable number of shares of
Common Stock to the Holder pursuant to the provisions of Section 1(c) above and
this Section 1(e). Notwithstanding anything to the contrary contained in this
Section 1(e), to the extent that the Holder’s right to receive shares of Common
Stock upon such a net exercise would result in the Holder and its affiliates
exceeding the Beneficial Ownership Limitation, if applicable pursuant to Section
5(c) herein, then the Holder shall not be entitled to such shares of Common
Stock to the extent of the Beneficial Ownership Limitation (and shall not be
entitled to beneficial ownership of such shares of Common Stock (and beneficial
ownership) to the extent of any such excess) and the portion of such shares of
Common Stock shall be held in abeyance for the benefit of the Holder until such
time or times, if ever, as its right thereto would not result in the Holder and
its affiliates exceeding the Beneficial Ownership Limitation, at which time or
times the Holder shall be granted such shares of Common Stock to the same extent
as if there had been no such limitation). 2. CERTAIN ADJUSTMENTS. (a) Adjustment
of Number of Warrant Shares and Exercise Price. The number and kind of Warrant
Shares purchasable upon exercise of this Warrant and the Exercise Price shall be
subject to adjustment from time to time as follows: (1) Subdivisions,
Combinations and Other Issuances. If the Company shall at any time after the
Date of Issuance but prior to the Expiration Date subdivide its shares of
capital stock of the same class as the Warrant Shares, by split-up or otherwise,
or combine such shares of capital stock, or issue additional shares of capital
stock as a dividend with respect to any shares of such capital stock, the number
of Warrant Shares issuable on the exercise of this Warrant shall forthwith be
proportionately increased in the case of a subdivision or stock dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the Exercise Price payable per share, but the aggregate
Exercise Price payable for the total number of Warrant Shares purchasable under
this Warrant (as adjusted) shall remain the same. Any adjustment under this
Section 2(a)(1) shall become effective at the close of business on the date the
subdivision or combination becomes effective, or as of the record date of such
dividend, or in the event that no record date is fixed, upon the making of such
dividend. -3-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement053.jpg]
(2) Reorganizations or Mergers. In case of any reclassification, capital
reorganization or change in the capital stock of the Company (other than as a
result of a subdivision, combination or stock dividend provided for in Section
2(a)(1) above) that occurs after the Date of Issuance, then, as a condition of
such reclassification, reorganization or change, lawful provision shall be made,
and duly executed documents evidencing the same from the Company or its
successor shall be delivered to the Holder, so that the Holder shall thereafter
have the right at any time prior to the expiration of this Warrant to purchase,
at a total price equal to that payable upon the exercise of this Warrant, the
kind and amount of shares of stock and/or other securities or property
(including, if applicable, cash) receivable in connection with such
reclassification, reorganization or change by a holder of the same number and
type of securities as were purchasable as Warrant Shares by the Holder
immediately prior to such reclassification, reorganization or change. In any
such case, appropriate provisions shall be made with respect to the rights and
interest of the Holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities or property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the Exercise Price payable hereunder, provided the aggregate Exercise Price
shall remain the same (and, for the avoidance of doubt, this Warrant shall be
exclusively exercisable for such shares of stock and/or other securities or
property from and after the consummation of such reclassification or other
change in the capital stock of the Company). (3) Rights Upon Distribution of
Assets. If the Company shall declare or make any dividend, other distribution of
its assets (or rights to acquire its assets) or evidences of its indebtedness to
holders of shares of Common Stock generally (which dividend or other
distribution has not already been given to the Holder with respect to the
Warrant Shares), by way of return of capital or otherwise not addressed by this
Section 2 above (including, without limitation, any distribution of cash, stock
or other securities, property or options by way of a dividend, spin off,
subdivision, reclassification, corporate rearrangement, scheme of arrangement or
other similar transaction) (a “Distribution”), at any time after the issuance of
this Warrant and prior to the Expiration Date, then, in each such case the
Holder shall be entitled (subject to the following proviso) to participate in
such Distribution to the same extent that the Holder would have participated
therein if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant (without regard to any limitations or
restrictions on exercise of this Warrant, including, without limitation, the
Beneficial Ownership Limitation) immediately before the date on which a record
is taken for such Distribution, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
participation in such Distribution; provided, however, that the Holder shall
only be permitted to take delivery of such Distribution if and to the extent the
Holder exercises some or all of the Warrant (the portion of delivery of the
Distribution shall be based on the pro rata portion of the Warrant Shares
issuable upon the portion of the Warrant exercised as compared to the maximum
number of Warrant Shares issuable upon complete exercise of the Warrant (without
regard to any limitations or restrictions on exercise of this Warrant,
including, without limitation, the Beneficial Ownership Limitation)), provided
that, to the extent that the Warrant has not been partially or completely
exercised at the time of such Distribution, such portion of the Distribution
shall be held in abeyance for the benefit of the Holder until the Holder has
exercised the Warrant, at which time -4-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement054.jpg]
the Company shall issue to the Holder the pro-rata portion of such Distribution
equivalent to that portion of this Warrant then exercised. Notwithstanding
anything to the contrary contained herein, to the extent that the Holder’s right
to participate in any such Distribution would result in the Holder and its
affiliates exceeding the Beneficial Ownership Limitation, if applicable pursuant
to Section 5(c) herein, then the Holder shall not be entitled to participate in
such Distribution to the extent of the Beneficial Ownership Limitation (and
shall not be entitled to beneficial ownership of such shares of Common Stock as
a result of such Distribution (and beneficial ownership) to the extent of any
such excess) and the portion of such Distribution shall be held in abeyance for
the benefit of the Holder until such time or times, if ever, as its right
thereto would not result in the Holder and its affiliates exceeding the
Beneficial Ownership Limitation, at which time or times the Holder shall be
granted such Distribution (and any Distributions declared or made on such
initial Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation). (b)
Notice of Adjustment. When any adjustment is required to be made in the number
or kind of shares purchasable upon exercise of the Warrant, or in the Exercise
Price, the Company shall promptly notify the Holder of such event and of the
number of Warrant Shares or other securities or property thereafter purchasable
upon exercise of this Warrant. (c) Calculations. No adjustment in the Exercise
Price shall be required unless such adjustment would require an increase or
decrease of at least $0.01 in such price; provided, however, that any adjustment
which by reason of this Section 2(c) is not required to be made shall be carried
forward and taken into account in any subsequent adjustments under this Section
2. All calculations under this Section 2 shall be made by the Company in good
faith and shall be made to the nearest cent or to the nearest one hundredth of a
share, as applicable. No adjustment need be made for a change in the par value
or no par value of the Company’s Common Stock. (d) Treatment of Warrant upon a
Change of Control. (1) If, at any time while this Warrant is outstanding, there
is a Change of Control (as defined below), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Change of Control if it had been, immediately prior to
such Change of Control, the holder of the number of Warrant Shares then issuable
upon exercise in full of this Warrant (the “Alternate Consideration”). For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Change of Control, and the Company shall apportion the Exercise
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Change of Control, then the Holder shall be given
the same choice as to the Alternate Consideration it receives upon any exercise
of this Warrant following such Change of Control. Any successor to the Company
or surviving entity -5-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement055.jpg]
in such Change of Control shall issue to the Holder a new warrant substantially
in the form of this Warrant and consistent with the foregoing provisions and
evidencing the Holder’s right to purchase the Alternate Consideration for the
aggregate Exercise Price upon exercise thereof. (2) Notice of a Change of
Control. The Company shall provide written notice to the Holder of a Change of
Control reasonably promptly after public announcement thereof (and, in any
event, not less than twenty (20) trading days prior to the consummation of such
Change of Control) and such notice shall include (i) the projected date of
consummation of the Change of Control to the extent known at the time such
notice is delivered and (ii) the expected consideration to be received by the
Company’s stockholders in such Change of Control. (3) As used in this Warrant, a
“Change of Control” shall mean (i) a merger or consolidation of the Company with
another entity, in which the Company is not the survivor or the stockholders of
the Company immediately prior to such merger or consolidation do not own,
directly or indirectly, at least 50% of the voting securities of the surviving
entity, (ii) the consummation of a stock purchase agreement or other business
combination of the Company with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock purchase agreement or other business combination), (iii) the sale,
assignment, transfer, conveyance or other disposal of all or substantially all
of the properties or assets or all or a majority of the outstanding voting
securities of the Company, (iv) a purchase, tender or exchange offer accepted by
the holders of a majority of the outstanding voting shares of capital stock of
the Company directly or indirectly, in one or more related transactions, (v) a
“person” or “group” (as these terms are used for purposes of Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
is or shall become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of at least a majority of the outstanding
shares of Common Stock of the Company through a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
reclassification, spin off or scheme of arrangement) with another person, or
(vi) the Company has elected to reorganize, recapitalize or reclassify its
Common Stock (other than to change domicile). (e) Anti-Dilution Protection. If
the Company, from the date hereof through July 24, 2021, at any time while this
Warrant is outstanding, shall sell or grant any option to purchase, or sell or
grant any right to reprice, or issue any Common Stock or common stock
equivalents entitling any entity or person to acquire, shares of Common Stock at
an effective price per share less than the then Exercise Price (such lower
price, the “Base Share Price” and such issuances, collectively, a “Dilutive
Issuance”), then the Exercise Price shall be reduced (and only reduced) to equal
the Base Share Price. Such adjustment shall be made whenever such Common Stock
or common stock equivalents are issued. Notwithstanding the foregoing, no
adjustments shall be made, paid or issued under this Section 2(e) in respect of
an Exempt Issuance (as defined below). The Company shall notify the Holder, in
writing, no later than five (5) business days following the issuance of any
Common Stock or common stock equivalents subject to this Section 2(e), -6-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement056.jpg]
indicating therein the applicable issuance price, or applicable reset price,
exchange price, conversion price and other pricing terms (such notice, the
“Dilutive Issuance Notice”). For purposes of clarification, whether or not the
Company provides a Dilutive Issuance Notice pursuant to this Section 2(e), upon
the occurrence of any Dilutive Issuance, after the date of such Dilutive
Issuance the Holder shall be entitled to exercise this warrant using the
applicable Base Share Price regardless of whether the Holder accurately refers
to the Base Share Price in the Exercise Notice (as defined below). Unless and
until such time as the Company obtains Stockholder Approval as required by the
rules and regulations of Nasdaq, no adjustment pursuant to this Section 2(e)
shall cause the Exercise Price to be less than $2.25, as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction (the “Exercise Floor Price”). For the avoidance of doubt, if a
Dilutive Issuance would cause the Exercise Price to be lower than the Exercise
Floor Price but for the immediately preceding sentence, then the Exercise Price
shall be equal to the Exercise Floor Price. Upon the receipt of such Stockholder
Approval, any adjustment to the Exercise Price that would have been made
pursuant to this Section 2(e), but for the Exercise floor Price, shall be made
on the date of such receipt. For the avoidance of doubt, this Section 2(e) shall
terminate and have no further force and effect as of 12:01 a.m. (New York City
Time) on July 25, 2021. For purposes of this Agreement, “Exempt Issuance” means
the issuance of: (i) shares of Common Stock, restricted stock units or options
(and Common Stock issued upon exercise of such options) to employees, officers,
consultants, advisors, directors or former directors of the Company pursuant to
any stock or option plan duly adopted for such purpose by a majority of the
existing members of the Board of Directors or a majority of the members of a
committee of directors established for such purpose; (ii) securities upon the
exercise, exchange or conversion of any securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the Issuance Date, provided that such securities
have not been amended since the Issuance Date to increase the number of such
securities or to decrease the exercise, exchange or conversion price of such
securities or to extend the term of such securities; and (iii) securities issued
pursuant to a merger, acquisition or similar transaction (provided that (A) the
primary purpose of such issuance is not to raise capital; (B) the purchaser or
acquirer of such securities in such issuance solely consists of either (x) the
actual participants in such transactions, (y) the actual owners of such assets
or securities acquired in such merger, acquisition or similar transaction, or
(z) the shareholders, partners or members of the foregoing persons; and (C) the
number or amount (as the case may be) of such shares of Common Stock issued to
such person by the Company shall not be disproportionate to such person’s actual
participation in such merger, acquisition or similar transaction) or a strategic
transaction (provided that (AA) any such issuance shall only be to a person
which is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds; (BB) the primary purpose of
such issuance is not to raise capital; (CC) the purchaser or acquirer of such
securities in such issuance solely consists of either (ww) the actual
participants in such strategic transaction, (xx) the actual owners of such
strategic assets or securities acquired in such strategic transaction, (yy) the
-7-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement057.jpg]
shareholders, partners or members of the foregoing persons or (zz) persons whose
primary business does not consist of investing in securities; and (DD) the
number or amount (as the case may be) of such shares of Common Stock issued to
such person by the Company shall not be disproportionate to such person’s actual
participation in such strategic licensing or development transactions or
ownership of such strategic assets or securities to be acquired by the Company,
as applicable). 3. NO STOCKHOLDER RIGHTS. Until the exercise of this Warrant,
the Holder shall not have, nor exercise, any rights as a stockholder of the
Company (including without limitation the right to notification of stockholder
meetings or the right to receive any notice or other communication concerning
the business and affairs of the Company), except as expressly provided in this
Warrant. 4. COVENANT TO PERFORM; NON-CIRCUMVENTION. The Company hereby covenants
and agrees that the Company will at all times in good faith carry out all the
provisions of this Warrant and will not, by amendment of its certificate of
incorporation, bylaws or other organizational documents or through a Change of
Control, dissolution, sale of assets or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant.
Without limiting the generality of the foregoing, the Company (i) shall not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the Exercise Price then in effect, (ii) shall
take such actions as may be necessary or appropriate in order that the Company
may validly and legally issue fully paid and nonassessable shares of Common
Stock upon the exercise of this Warrant, and (iii) shall, so long as this
Warrant is outstanding, take action necessary to reserve and keep available out
of its authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of this Warrant, 100% of the number of shares of Common
Stock issuable upon exercise of this Warrant then outstanding. 5. MECHANICS OF
EXERCISE. Delivery of Warrant Shares Upon Exercise. This Warrant may be
exercised by the Holder hereof upon the delivery of a Notice of Exercise (the
“Exercise Notice”) attached hereto as Exhibit A properly completed and duly
executed by the Holder hereof, at the office of the Company designated for such
purpose together with this Warrant and payment in full of the Exercise Price
(unless the Holder has elected to Net Exercise) then in effect with respect to
the number of Warrant Shares as to which the Warrant is being exercised. This
Warrant shall be deemed to have been exercised immediately prior to the close of
business on the date of its surrender for exercise as provided above, and the
person entitled to receive the Warrant Shares issuable upon such exercise shall
be treated for all purposes as the holder of such shares of record as of the
close of business on such date. Notwithstanding anything herein to the contrary
(although the Holder may surrender the Warrant to, and receive a replacement
Warrant from, the Company), the Holder shall not be required to physically
surrender this Warrant to the Company until the Holder has purchased all of the
Warrant Shares available hereunder and the Warrant has been exercised in full,
in which case, the Holder shall surrender this Warrant to the Company for
cancellation within three (3) trading days of the date the final Exercise Notice
is delivered to the Company. Execution and delivery of the Exercise Notice with
respect to less than -8-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement058.jpg]
all of the Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased. On or before the
second (2nd) trading day following the date on which the Company has received
each of the Exercise Notice and the aggregate Exercise Price (or confirmation
from the Company of the number of shares of Warrant Shares issuable in
connection with a duly executed and delivered notice of Net Exercise), the
Company shall transmit by facsimile an acknowledgment of confirmation of receipt
of the Exercise Notice to the Company’s transfer agent (“Transfer Agent”). The
Company shall deliver any objection to the Exercise Notice on or before the
second trading day following the date on which the Company has received the
Exercise Notice. On or before the second (2nd) trading day following the date on
which the Company has received the Exercise Notice and the aggregate Exercise
Price (the “Share Delivery Date”), the Company shall (X) provided that the
Transfer Agent is participating in The Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program and either (i) there is an effective
registration statement permitting the issuance of the Warrant Shares to or
resale of the Warrant Shares by the Holder or (ii) this Warrant is being
exercised via cashless exercise and Rule 144 is available, upon the request of
the Holder, credit such aggregate number of Warrant Shares to which the Holder
is entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system, or (Y)
if the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, or (i) there is not an effective registration statement
permitting the issuance of the Warrant Shares to or resale of the Warrant Shares
by the Holder and (ii) this Warrant is being exercised via cashless exercise and
Rule 144 is not available, upon the request of the Holder, issue and dispatch by
first class mail, postage prepaid, to the address as specified in the Exercise
Notice, a certificate, registered in the Company’s share register in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise. Upon delivery of the Exercise
Notice and the payment of the aggregate Exercise Price (or a duly executed and
delivered notice of Net Exercise), the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Warrant Shares with respect
to which this Warrant has been exercised, irrespective of the date such Warrant
Shares are credited to the Holder’s DTC account or the date of delivery of the
certificates or book-entry position evidencing such Warrant Shares, as the case
may be. The Company shall pay any and all taxes (other than taxes based upon the
income of the Holder) which may be payable with respect to the issuance and
delivery of Warrant Shares upon exercise of this Warrant; provided, that the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issue and delivery of shares of Common Stock in any
name other than that of the Holder, in either case with respect to any income or
transfer tax due by the Holder with respect to such shares of Common Stock
issued upon exercise of this Warrant. The Company shall not have any duty or
obligation to take any action under any section of this Agreement that requires
the payment of taxes and/or charges unless and until it is satisfied that all
such payments have been made. (b) Company’s Failure to Timely Deliver
Securities. If the Company shall fail for any reason or for no reason to issue
to the Holder by the Share Delivery Date in compliance with the terms of this
Section 5, a certificate or book entry position for the number of shares of
Common -9-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement059.jpg]
Stock to which the Holder is entitled and register such shares of Common Stock
on the Company’s share register or to credit the Holder’s balance account with
DTC for such number of shares of Common Stock to which the Holder is entitled
upon the Holder’s exercise of this Warrant, and if on or after such trading day
the Holder purchases (in an open market transaction or otherwise, provided such
purchases shall be made in a commercially reasonable manner at prevailing market
prices) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of shares of Common Stock issuable upon such exercise that the Holder
anticipated receiving from the Company, then the Company shall, within two (2)
trading days after the Holder’s request and in the Holder’s discretion, either
(i) pay cash to the Holder in an amount equal to the Holder’s total purchase
price (including commercially reasonable brokerage commissions, if any) for the
shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate or evidence of book entry
position (and to issue such Warrant Shares) shall terminate, or (ii) pay cash to
the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) the price at
which the sell order giving rise to such purchase obligation was executed
(assuming such sale was executed on commercially reasonable terms at prevailing
market prices) and, at the option of the holder, either (x) promptly honor its
obligation to deliver to the Holder a certificate or certificates or evidence of
book entry position representing such Warrant Shares or (y) reinstate the
portion of the Warrant and equivalent number of Warrant Shares for which such
exercise was not honored (in which case such exercise shall be deemed
rescinded). (c) [Holder’s Exercise Limitation. Notwithstanding anything to the
contrary contained in this Warrant, this Warrant shall not be exercisable by the
Holder pursuant to Section 1 or otherwise, and any such exercise shall be void
ab initio, to the extent (but only to the extent) that after giving effect to
such issuance after exercise as set forth on the applicable Exercise Notice, the
Holder (together with the Holder’s affiliates, and any other persons acting as a
group together with the Holder or any of the Holder’s affiliates (such person,
“Attribution Parties”)), would beneficially own in excess of 9.99% of the number
of shares of Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon exercise of this Warrant (the
“Beneficial Ownership Limitation”). Notwithstanding the forgoing, the Holder
shall have the right to increase or decrease the Beneficial Ownership Limitation
(to an amount not to exceed 9.99% of the number of shares of Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant, with any increase to be effective
only upon the Holder providing the Company with prior written notice of such
increase, which shall be effective 61 days after delivery of such notice to the
Company. To the extent the above limitation applies, the determination of
whether this Warrant shall be exercisable (vis-à-vis other convertible,
exercisable or exchangeable securities owned by the Holder or any of its
Attribution Parties) and of which such securities shall be exercisable (as among
all such securities owned by the Holder or any of its Attribution Parties)
shall, subject to such Beneficial Ownership Limitation, be determined by the
Holder, and the Company shall have no responsibility for determining the
accuracy of the Holder’s determination. No prior inability to exercise this
Warrant pursuant to this paragraph shall have any effect on the applicability of
the provisions of this paragraph with respect to any subsequent determination of
exercisability. For -10-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement060.jpg]
purposes of the calculation of the Beneficial Ownership Limitation, the
aggregate number of shares of Common Stock beneficially owned by the Holder and
its Attribution Parties shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Attribution Parties
and (ii) exercise or conversion of the unexercised or nonconverted portion of
any other securities of the Company (including, without limitation, any other
convertible notes or convertible preferred stock or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Attribution Parties.
Except as set forth in the preceding sentence, for purposes of this section,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Company is not representing to the Holder
that such calculation is in compliance with Section 13(d) of the Exchange Act
and the Holder is solely responsible for any schedules required to be filed in
accordance therewith. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 5(c), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (A) the Company’s most recent periodic or annual report filed
with the Securities and Exchange Commission, as the case may be, (B) a more
recent public announcement by the Company or (C) a more recent written notice by
the Company or the Company’s transfer agent setting forth the number of shares
of Common Stock outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder or
its Attribution Parties since the date as of which such number of outstanding
shares of Common Stock was reported. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 5(c) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of this Warrant. Upon the
reasonable written request of the Holder, the Company shall within three (3)
trading days confirm orally or in writing to the Holder the number of shares of
Common Stock then outstanding, including by virtue of any prior conversion or
exercise of convertible or exercisable securities into Common Stock, including,
without limitation, pursuant to this Warrant or securities issued pursuant to
the Purchase Agreement.]1 6. CERTIFICATE OF ADJUSTMENT. Whenever the Exercise
Price or number or type of securities issuable upon exercise of this Warrant is
adjusted, as herein provided, the Company shall, at its expense, promptly
deliver to the Holder a certificate of an officer of the 1 NTD: To be included
in Warrants for holders that request a beneficial ownership blocker. -11-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement061.jpg]
Company setting forth the nature of such adjustment and showing in detail the
facts upon which such adjustment is based. 7. NOTICES. In the event of: (a) any
taking by the Company of a record of the holders of any class of securities for
the purpose of determining the holders thereof who are entitled to receive any
dividend (other than a cash dividend payable out of earned surplus of the
Company) or other distribution, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right; or (b) any voluntary or involuntary
dissolution, liquidation or winding-up of the Company, then and in each such
event the Company will promptly mail or cause to be delivered to the Holder (or
a permitted transferee) a notice specifying (i) the date on which any such
record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right,
and (ii) the date on which any such dissolution, liquidation or winding-up is to
take place, and the time, if any, as of which the holders of record of Common
Stock (or other securities) shall be entitled to exchange their shares of Common
Stock (or other securities) for securities or other property deliverable upon
such dissolution, liquidation or winding-up. Such notice shall be delivered at
least twenty (20) days prior to the date therein specified. (c) Whenever any
other notice is required to be given under this Warrant, unless otherwise
provided herein, the Company shall provide prompt written notice of all actions
taken pursuant to this Warrant, including in reasonable detail a description of
such action and the reason therefore. 8. REPLACEMENT OF WARRANTS. On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of any such loss, theft or
destruction of this Warrant, on delivery of an indemnity agreement reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of such Warrant, the Company at its
expense will execute and deliver, in lieu thereof, a new Warrant of like tenor.
9. ISSUANCE OF NEW WARRANTS. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Sections 8 or
9, the Warrant Shares designated by the Holder which, when added to the number
of shares of Common Stock underlying the other new Warrants issued in connection
with such issuance, does not exceed the number of Warrant Shares then underlying
this Warrant), (iii) shall have an issuance date, as indicated on the face of
such new Warrant which is the same as the Issuance Date, and (iv) shall have the
same rights and conditions as this Warrant. -12-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement062.jpg]
10. NO FRACTIONAL SHARES. No fractional Warrant Shares or scrip representing
fractional shares will be issued upon exercise of this Warrant. In lieu of any
fractional shares which would otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the Fair Market Value of one
Warrant Share. 11. AMENDMENT AND WAIVER. Except as otherwise provided herein,
the provisions of this Warrant may be amended and the Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Holder. 12. TRADING DAYS. If the last or appointed day for the taking of any
action or the expiration of any right required or granted herein shall be other
than a day on which the Common Stock is traded (which for the avoidance of doubt
includes a Saturday, Sunday or a legal U.S. holiday) on the Nasdaq Capital
Market, or, if the Nasdaq Capital Market is not the principal trading market for
the Common Stock or other such securities, as applicable, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, then such action may be taken or such right may be exercised on the next
succeeding day on which the Common Stock is so traded. 13. TRANSFERS; EXCHANGES.
(a) Subject to compliance with applicable federal and state securities laws and
Section 7 hereof, this Warrant may be transferred by the Holder with respect to
all of the Warrant Shares purchasable hereunder. For a transfer of this Warrant
as an entirety by Holder, upon surrender of this Warrant to the Company,
together with the Notice of Assignment in the form attached hereto as Exhibit B
properly completed and duly executed by the Holder, the Company shall issue a
new Warrant of the same denomination to the assignee. Upon surrender of this
Warrant to the Company, together with the Notice of Assignment in the form
attached hereto as Exhibit B properly completed and duly executed by the Holder,
for transfer of this Warrant with respect to a portion of the Warrant Shares
purchasable hereunder, the Company will forthwith issue and deliver upon the
order of the Holder a new Warrant (in accordance with Section 9), registered as
the Holder may request, representing the right to purchase the number of Warrant
Shares being transferred by the Holder and, if less than the total number of
Warrant Shares then underlying this Warrant is being transferred, a new Warrant
(in accordance with Section 9) to the Holder representing the right to purchase
the number of Warrant Shares not being transferred. (b) This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company for other warrants of different
denominations entitling the holder thereof to purchase in the aggregate the same
number of shares of Common Stock purchasable hereunder. This Warrant may be
combined with other warrants that carry the same rights upon presentation hereof
at the office of the Company designated for such purpose together with a written
notice specifying the denominations in which new warrants are to be issued -13-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement063.jpg]
to the Holder and signed by the Holder hereof. The term “Warrants” as used
herein includes any warrants into which this Warrant may be divided or
exchanged. (c) If, at the time of the surrender of this Warrant in connection
with any transfer of this Warrant, the transfer of this Warrant shall not be
either (i) registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws or (ii)
eligible for resale pursuant to Rule 144, the Company may require, as a
condition of allowing such transfer, that the Holder or transferee of this
Warrant, as the case may be, provide to the Company an opinion of counsel
selected by the Holder and reasonably acceptable to the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Warrant under the Securities Act. (d) The Holder, by the acceptance hereof,
represents and warrants that, except when it exercises this Warrant pursuant to
a Net Exercise, it is acquiring this Warrant and, upon any exercise hereof, will
acquire the Warrant Shares issuable upon such exercise, for its own account and
not with a view to or for distributing or reselling such Warrant Shares or any
part thereof in violation of the Securities Act or any applicable state
securities law, except pursuant to sales registered or exempted under the
Securities Act. 14. GOVERNING LAW; VENUE. All questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. With respect to any disputes arising out of or related to this Warrant,
the parties consent to the exclusive jurisdiction of, and venue in, the state
courts in the State of New York (or in the event of exclusive federal
jurisdiction, the courts of the District of New York). Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by law. EACH OF THE
COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. 15. DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Exercise Price, the arithmetic calculation of the Warrant
Shares or under Sections 2 or 6, the disputing party shall submit the disputed
determinations or arithmetic calculations to the other party. If the Holder and
the Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three (3) trading days of such
disputed determination or arithmetic calculation being submitted to the
non-disputing party, then the -14-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement064.jpg]
Company shall, within two (2) trading days submit the dispute to an independent,
reputable accountant. The Company shall cause, at the expense of the prevailing
party, the accountant to perform the determinations or calculations and notify
the Company and the Holder of the results no later than ten (10) trading days
from the time it receives the disputed determinations or calculations. Such
accountant’s determination or calculation shall be binding upon all parties
absent demonstrable error. 16. REMEDIES, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Warrant shall be cumulative and
in addition to all other remedies available under this Warrant, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the right of the Holder to pursue actual
damages for any failure by the Company to comply with the terms of this Warrant.
17. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant. 18. SUCCESSORS AND ASSIGNS. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of the Holder. The provisions
of this Warrant are intended to be for and the benefit of any Holder from time
to time of this Warrant and shall be enforceable by the Holder or holder of
Warrant Shares. 19. RESTRICTIONS. The Holder acknowledges that the Warrant
Shares acquired upon the exercise of this Warrant, if not registered, must
comply with the applicable restrictions upon resale imposed by state and federal
securities laws. 20. MISCELLANEOUS. All notices, requests, consents and other
communications hereunder shall be in writing, shall be sent by confirmed
electronic mail, or mailed by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, and shall be
deemed given when so sent in the case of electronic mail transmission, or when
so received in the case of mail or courier, and addressed as follows: (a) if to
the Company, at Cambridge Discovery Park, 100 Acorn Park Drive, 5th Floor,
Cambridge, MA 02140, Attention: Finance Department; with a copy to (which shall
not constitute notice) Ropes & Gray LLP, Prudential Tower, 800 Boylston Street
Boston, MA 02199-3600, Attention: Marc Rubenstein and (b) if to the Holder, at
such address or addresses (including copies to counsel) as may have been
furnished by the Holder to the Company in writing. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provisions. [Signature Page Follows] -15-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement065.jpg]
IN WITNESS WHEREOF, this Common Stock Purchase Warrant is issued effective as of
the date first set forth above. GENOCEA BIOSCIENCES, INC. By: Name: Title:
SIGNATURE PAGE TO WARRANT NO. 2020-«WARRANT NO»



--------------------------------------------------------------------------------



 
[gncapurchaseagreement066.jpg]
EXHIBIT A NOTICE OF INTENT TO EXERCISE (To be signed only upon exercise of
Warrant) To: Genocea Biosciences, Inc. The undersigned, the Holder of the
attached Warrant, hereby irrevocably elects to exercise the purchase right
represented by such Warrant for, and to purchase thereunder,
__________________________ shares of Common Stock of Genocea Biosciences, Inc.,
a Delaware corporation (the “Company”), and (choose one) __________ herewith
makes payment of USD ___________________________ thereof or __________ elects to
Net Exercise the Warrant pursuant to Section 1(b)(2) thereof. The undersigned
requests that the certificates or book entry position evidencing the shares to
be acquired pursuant to such exercise be issued in the name of, and delivered to
__________________________________________, whose address is
______________________________________________________________________________
______________________. By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended) permitted to be owned under Section
5(c) of the Warrant to which this notice relates. By its signature below the
undersigned hereby represents and warrants that it is an “accredited investor”
as defined in Rule 501(a) of Regulation D promulgated under the Securities Act
of 1933, as amended, and agrees to be bound by the terms and conditions of the
attached Warrant as of the date hereof, including Section 5 thereof. DATED:
(Signature must conform in all respects to name of the Holder as specified on
the face of the Warrant) [Holder Name] Address:



--------------------------------------------------------------------------------



 
[gncapurchaseagreement067.jpg]
EXHIBIT B NOTICE OF ASSIGNMENT FORM FOR VALUE RECEIVED, [Holder Name] (the
“Assignor”) hereby sells, assigns and transfers all of the rights of the
undersigned Assignor under the attached Warrant with respect to the number of
shares of common stock of Genocea Biosciences, Inc., a Delaware corporation (the
“Company”), covered thereby set forth below, to the following “Assignee” and, in
connection with such transfer, represents and warrants to the Company that the
transfer is in compliance with Section 5 of the Warrant and applicable federal
and state securities laws: NAME OF ASSIGNEE ADDRESS Number of shares: Dated:
Signature: ASSIGNEE ACKNOWLEDGMENT The undersigned Assignee acknowledges that it
has reviewed the attached Warrant and by its signature below it hereby
represents and warrants that it is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended,
and agrees to be bound by the terms and conditions of the Warrant as of the date
hereof, including Section 5 thereof. Signature: By: Its: Address:



--------------------------------------------------------------------------------



 
[gncapurchaseagreement068.jpg]
EXHIBIT C FORM OF PRE-FUNDED WARRANT 33. 84474864_12



--------------------------------------------------------------------------------



 
[gncapurchaseagreement069.jpg]
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. CLASS C WARRANT NO. 2020-[______] NUMBER OF SHARES: [_______]
DATE OF ISSUANCE: July [__], 2020 (subject to adjustment hereunder) EXPIRATION
DATE: The first date on which no shares of Common Stock are issuable upon a cash
exercise of this Warrant CLASS C PRE-FUNDED WARRANT TO PURCHASE SHARES OF COMMON
STOCK OF GENOCEA BIOSCIENCES, INC. This Class C Warrant (the “Warrant”) is
issued by Genocea Biosciences, Inc., a Delaware corporation (the “Company”), to
[________], or its registered assigns (including any successors or assigns, the
“Holder”), and is subject to the terms and conditions set forth below. The
Warrant is being issued pursuant to that certain Securities Purchase Agreement
dated as of July [__], 2020, among the Company and the purchasers signatory
thereto (the “Purchase Agreement”). Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement. 1.
EXERCISE OF WARRANT. (a) Number and Exercise Price of Warrant Shares; Expiration
Date. Subject to the terms and conditions set forth herein, the Holder is
entitled to purchase from the Company up to [______] shares of the Company’s
Common Stock, $0.001 par value per share (the “Common Stock”) (as adjusted from
time to time pursuant to the provisions of this Warrant) (the “Warrant Shares”)
until this Warrant is exercised in full. The aggregate exercise price of this
Warrant of $[__], except for a nominal exercise price of $0.01 per Warrant
Share, was paid to the Company on or prior to the date of issuance of this
Warrant, and, consequently, no additional consideration (other than the nominal
exercise price of $0.01 per Warrant Share) shall be required to be paid by 1



--------------------------------------------------------------------------------



 
[gncapurchaseagreement070.jpg]
the Holder to effect any exercise of this Warrant. The Holder shall not be
entitled to return or refund of all, or any portion, of such pre-paid aggregate
exercise price under any circumstance or for any reason whatsoever, including in
the event this Warrant shall not have been exercised prior to the Expiration
Date. The remaining unpaid exercise price per share of Common Stock under this
Warrant shall be $0.01, subject to adjustment as provided herein (the “Exercise
Price”). (b) Method of Exercise. While this Warrant remains outstanding and
exercisable in accordance with Section 1(a) above, the Holder may exercise this
Warrant in whole or in part in accordance with Section 5 by either: (1) wire
transfer to the Company or cashier’s check drawn on a United States bank made
payable to the order of the Company, or (2) exercising of the right to credit
the Exercise Price against the Fair Market Value (as defined below) of the
Warrant Shares (as defined below) at the time of exercise (the “Net Exercise”)
pursuant to Section 1(c). (c) Net Exercise. At any time the Holder may elect to
exercise this Warrant by Net Exercise pursuant to this Section 1(c). At any time
that this Warrant may be exercised by Net Exercise pursuant to this Section
1(c), if the Company shall receive written notice from the Holder at the time of
exercise of this Warrant that the Holder elects to Net Exercise the Warrant, the
Company shall deliver to such Holder (without payment by the Holder of any
exercise price in cash) that number of Warrant Shares computed using the
following formula: Y (A - B) X = A Where X = The number of Warrant Shares to be
issued to the Holder. Y = The number of Warrant Shares purchasable under this
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being cancelled (at the date of such calculation). A = The Fair
Market Value of one share of Common Stock (at the date of such calculation). B =
The Exercise Price (as adjusted to the date of such calculations). The “Fair
Market Value” of one share of Common Stock shall mean (x) the last reported sale
price and, if there are no sales, the last reported bid price, of the Common
Stock on the last trading day prior to the date of exercise on the trading
market on which the Common Stock is listed as reported by Bloomberg Financial
Markets (or a comparable reporting service of national -2-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement071.jpg]
reputation selected by the Company and reasonably acceptable to the Holder if
Bloomberg Financial Markets is not then reporting sales prices of the Common
Stock) (collectively, “Bloomberg”), or (y) if the foregoing does not apply, the
last sales price of such security in the over-the-counter market on the pink
sheets by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.) (the
“pink sheets”) or bulletin board for such security as reported by Bloomberg, or
if no sales price is so reported, the last bid price of the Common Stock as
reported by Bloomberg or (z) if the fair market value cannot be calculated on
any of the foregoing bases, the fair market value determined by the Company’s
Board of Directors in good faith. (d) Disputes. In the case of a dispute as to
the determination of the Exercise Price or the arithmetic calculation of the
Warrant Shares, the Company shall promptly issue to the Holder the number of
Warrant Shares that are not disputed. (e) Deemed Exercise. In the event that
immediately prior to the close of business on the Expiration Date, the Fair
Market Value of one share of Common Stock (as determined in accordance with
Section 1(c) above) is greater than the then applicable Exercise Price, this
Warrant shall be deemed to be automatically exercised on a net exercise issue
basis pursuant to Section 1(c) above, and the Company shall deliver the
applicable number of shares of Common Stock to the Holder pursuant to the
provisions of Section 1(c) above and this Section 1(e). Notwithstanding anything
to the contrary contained in this Section 1(e), to the extent that the Holder’s
right to receive shares of Common Stock upon such a net exercise would result in
the Holder and its affiliates exceeding the Beneficial Ownership Limitation, if
applicable pursuant to Section 5(c) herein, then the Holder shall not be
entitled to such shares of Common Stock to the extent of the Beneficial
Ownership Limitation (and shall not be entitled to beneficial ownership of such
shares of Common Stock (and beneficial ownership) to the extent of any such
excess) and the portion of such shares of Common Stock shall be held in abeyance
for the benefit of the Holder until such time or times, if ever, as its right
thereto would not result in the Holder and its affiliates exceeding the
Beneficial Ownership Limitation, at which time or times the Holder shall be
granted such shares of Common Stock to the same extent as if there had been no
such limitation). 2. CERTAIN ADJUSTMENTS. (a) Adjustment of Number of Warrant
Shares and Exercise Price. The number and kind of Warrant Shares purchasable
upon exercise of this Warrant and the Exercise Price shall be subject to
adjustment from time to time as follows: (1) Subdivisions, Combinations and
Other Issuances. If the Company shall at any time after the Date of Issuance but
prior to the Expiration Date subdivide its shares of capital stock of the same
class as the Warrant Shares, by split-up or otherwise, or combine such shares of
capital stock, or issue additional shares of capital stock as a dividend with
respect to any shares of such capital stock, the number of Warrant Shares
issuable on the exercise of this Warrant shall forthwith be proportionately
increased in the case of a subdivision or stock dividend, or proportionately
decreased in the case of a combination. Appropriate adjustments shall also be
-3-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement072.jpg]
made to the Exercise Price payable per share, but the aggregate Exercise Price
payable for the total number of Warrant Shares purchasable under this Warrant
(as adjusted) shall remain the same. Any adjustment under this Section 2(a)(1)
shall become effective at the close of business on the date the subdivision or
combination becomes effective, or as of the record date of such dividend, or in
the event that no record date is fixed, upon the making of such dividend. (2)
Reorganizations or Mergers. In case of any reclassification, capital
reorganization or change in the capital stock of the Company (other than as a
result of a subdivision, combination or stock dividend provided for in Section
2(a)(1) above) that occurs after the Date of Issuance, then, as a condition of
such reclassification, reorganization or change, lawful provision shall be made,
and duly executed documents evidencing the same from the Company or its
successor shall be delivered to the Holder, so that the Holder shall thereafter
have the right at any time prior to the expiration of this Warrant to purchase,
at a total price equal to that payable upon the exercise of this Warrant, the
kind and amount of shares of stock and/or other securities or property
(including, if applicable, cash) receivable in connection with such
reclassification, reorganization or change by a holder of the same number and
type of securities as were purchasable as Warrant Shares by the Holder
immediately prior to such reclassification, reorganization or change. In any
such case, appropriate provisions shall be made with respect to the rights and
interest of the Holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities or property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the Exercise Price payable hereunder, provided the aggregate Exercise Price
shall remain the same (and, for the avoidance of doubt, this Warrant shall be
exclusively exercisable for such shares of stock and/or other securities or
property from and after the consummation of such reclassification or other
change in the capital stock of the Company). (3) Rights Upon Distribution of
Assets. If the Company shall declare or make any dividend, other distribution of
its assets (or rights to acquire its assets) or evidences of its indebtedness to
holders of shares of Common Stock generally (which dividend or other
distribution has not already been given to the Holder with respect to the
Warrant Shares), by way of return of capital or otherwise not addressed by this
Section 2 above (including, without limitation, any distribution of cash, stock
or other securities, property or options by way of a dividend, spin off,
subdivision, reclassification, corporate rearrangement, scheme of arrangement or
other similar transaction) (a “Distribution”), at any time after the issuance of
this Warrant and prior to the Expiration Date, then, in each such case the
Holder shall be entitled (subject to the following proviso) to participate in
such Distribution to the same extent that the Holder would have participated
therein if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant (without regard to any limitations or
restrictions on exercise of this Warrant, including, without limitation, the
Beneficial Ownership Limitation) immediately before the date on which a record
is taken for such Distribution, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
participation in such Distribution.. Notwithstanding anything to the contrary
contained herein, to the extent that the Holder’s right to participate in any
such Distribution would result in the Holder and its affiliates exceeding the
Beneficial Ownership Limitation, if applicable pursuant to Section -4-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement073.jpg]
5(c) herein, then the Holder shall not be entitled to participate in such
Distribution to the extent of the Beneficial Ownership Limitation (and shall not
be entitled to beneficial ownership of such shares of Common Stock as a result
of such Distribution (and beneficial ownership) to the extent of any such
excess) and the portion of such Distribution shall be held in abeyance for the
benefit of the Holder until such time or times, if ever, as its right thereto
would not result in the Holder and its affiliates exceeding the Beneficial
Ownership Limitation, at which time or times the Holder shall be granted such
Distribution (and any Distributions declared or made on such initial
Distribution or on any subsequent Distribution held similarly in abeyance) to
the same extent as if there had been no such limitation). (4) Purchase Rights.
If at any time the Company grants, issues or sells any options, convertible
securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of Common Stock (the "Purchase
Rights"), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Warrant (without regard to any
limitations or restrictions on exercise of this Warrant, including without
limitation, the Beneficial Ownership Limitation) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights (provided, however, that to the extent that the Holder's right
to participate in any such Purchase Right would result in the Holder and the
other Attribution Parties (as defined in Section5(c)) exceeding the Beneficial
Ownership Limitation, then the Holder shall not be entitled to participate in
such Purchase Right to such extent (and shall not be entitled to beneficial
ownership of such shares of Common Stock as a result of such Purchase Right (and
beneficial ownership) to such extent) and such Purchase Right to such extent
shall be held in abeyance for the benefit of the Holder until such time or times
as its right thereto would not result in the Holder and the other Attribution
Parties exceeding the Beneficial Ownership Limitation, at which time or times
the Holder shall be granted such right (and any Purchase Right granted, issued
or sold on such initial Purchase Right or on any subsequent Purchase Right held
similarly in abeyance) to the same extent as if there had been no such
limitation). (b) Notice of Adjustment. When any adjustment is required to be
made in the number or kind of shares purchasable upon exercise of the Warrant,
or in the Exercise Price, the Company shall promptly notify the Holder of such
event and of the number of Warrant Shares or other securities or property
thereafter purchasable upon exercise of this Warrant. (c) Calculations. No
adjustment in the Exercise Price shall be required unless such adjustment would
require an increase or decrease of at least $0.01 in such price; provided,
however, that any adjustment which by reason of this Section 2(c) is not
required to be made shall be carried forward and taken into account in any
subsequent adjustments under this Section 2. All calculations under this Section
2 shall be made by the Company in good faith and shall be made -5-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement074.jpg]
to the nearest cent or to the nearest one hundredth of a share, as applicable.
No adjustment need be made for a change in the par value or no par value of the
Company’s Common Stock. (d) Treatment of Warrant upon a Change of Control. (1)
If, at any time while this Warrant is outstanding, there is a Change of Control
(as defined below), then the Holder shall have the right thereafter to receive,
upon exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Change of Control if it had been, immediately prior to such Change of Control,
the holder of the number of Warrant Shares then issuable upon exercise in full
of this Warrant (the “Alternate Consideration”). For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Change of Control, and the Company shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Change of Control, then the Holder shall be given the same choice as to the
Alternate Consideration it receives upon any exercise of this Warrant following
such Change of Control. Any successor to the Company or surviving entity in such
Change of Control shall issue to the Holder a new warrant substantially in the
form of this Warrant and consistent with the foregoing provisions and evidencing
the Holder’s right to purchase the Alternate Consideration for the aggregate
Exercise Price upon exercise thereof. (2) Notice of a Change of Control. The
Company shall provide written notice to the Holder of a Change of Control
reasonably promptly after public announcement thereof (and, in any event, not
less than twenty (20) trading days prior to the consummation of such Change of
Control) and such notice shall include (i) the projected date of consummation of
the Change of Control to the extent known at the time such notice is delivered
and (ii) the expected consideration to be received by the Company’s stockholders
in such Change of Control. (3) As used in this Warrant, a “Change of Control”
shall mean (i) a merger or consolidation of the Company with another entity, in
which the Company is not the survivor or the stockholders of the Company
immediately prior to such merger or consolidation do not own, directly or
indirectly, at least 50% of the voting securities of the surviving entity, (ii)
the consummation of a stock purchase agreement or other business combination of
the Company with another Person whereby such other Person acquires more than 50%
of the outstanding shares of Common Stock (not including any shares of Common
Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), (iii) the sale, assignment,
transfer, conveyance or other disposal of all or substantially all of the
properties or assets or all or a majority of the outstanding voting securities
of the Company, (iv) a purchase, tender or exchange offer accepted by the
holders of a majority of the outstanding voting shares of capital stock of the
Company directly or indirectly, in one or more related transactions, (v) a
“person” or “group” (as -6-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement075.jpg]
these terms are used for purposes of Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of at least a majority of the outstanding shares of Common Stock
of the Company through a stock purchase agreement or other business combination
(including, without limitation, a reorganization, reclassification, spin off or
scheme of arrangement) with another person, or (vi) the Company has elected to
reorganize, recapitalize or reclassify its Common Stock (other than to change
domicile). 3. NO STOCKHOLDER RIGHTS. Until the exercise of this Warrant, the
Holder shall not have, nor exercise, any rights as a stockholder of the Company
(including without limitation the right to notification of stockholder meetings
or the right to receive any notice or other communication concerning the
business and affairs of the Company), except as expressly provided in this
Warrant. 4. COVENANT TO PERFORM; NON-CIRCUMVENTION. The Company hereby covenants
and agrees that the Company will at all times in good faith carry out all the
provisions of this Warrant and will not, by amendment of its certificate of
incorporation, bylaws or other organizational documents or through a Change of
Control, dissolution, sale of assets or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant.
Without limiting the generality of the foregoing, the Company (i) shall not
increase the par value of any shares of Common Stock receivable upon the
exercise of this Warrant above the Exercise Price then in effect, (ii) shall
take such actions as may be necessary or appropriate in order that the Company
may validly and legally issue fully paid and nonassessable shares of Common
Stock upon the exercise of this Warrant, and (iii) shall, so long as this
Warrant is outstanding, take action necessary to reserve and keep available out
of its authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of this Warrant, 100% of the number of shares of Common
Stock issuable upon exercise of this Warrant then outstanding. 5. MECHANICS OF
EXERCISE. (a) Delivery of Warrant Shares Upon Exercise. This Warrant may be
exercised by the Holder hereof upon the delivery of a Notice of Exercise (the
“Exercise Notice”) attached hereto as Exhibit A properly completed and duly
executed by the Holder hereof, at the office of the Company designated for such
purpose together with this Warrant and payment in full of the Exercise Price
(unless the Holder has elected to Net Exercise) then in effect with respect to
the number of Warrant Shares as to which the Warrant is being exercised. This
Warrant shall be deemed to have been exercised immediately prior to the close of
business on the date of its surrender for exercise as provided above, and the
person entitled to receive the Warrant Shares issuable upon such exercise shall
be treated for all purposes as the holder of such shares of record as of the
close of business on such date. Notwithstanding anything herein to the contrary
(although the Holder may surrender the Warrant to, and receive a replacement
Warrant from, the Company), the Holder shall not be required to physically
surrender this Warrant to the Company until the Holder has purchased all of the
Warrant Shares available hereunder and the Warrant has been -7-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement076.jpg]
exercised in full, in which case, the Holder shall surrender this Warrant to the
Company for cancellation within three (3) trading days of the date the final
Exercise Notice is delivered to the Company. Execution and delivery of the
Exercise Notice with respect to less than all of the Warrant Shares available
hereunder shall have the effect of lowering the outstanding number of Warrant
Shares purchasable hereunder in an amount equal to the applicable number of
Warrant Shares purchased. On or before the second (2nd) trading day following
the date on which the Company has received each of the Exercise Notice and the
aggregate Exercise Price (or confirmation from the Company of the number of
shares of Warrant Shares issuable in connection with a duly executed and
delivered notice of Net Exercise), the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Notice to the
Company’s transfer agent (“Transfer Agent”). The Company shall deliver any
objection to the Exercise Notice on or before the second trading day following
the date on which the Company has received the Exercise Notice. On or before the
second (2nd) trading day following the date on which the Company has received
the Exercise Notice and the aggregate Exercise Price (the “Share Delivery
Date”), the Company shall (X) provided that the Transfer Agent is participating
in The Depository Trust Company (“DTC”) Fast Automated Securities Transfer
Program and either (i) there is an effective registration statement permitting
the issuance of the Warrant Shares to or resale of the Warrant Shares by the
Holder or (ii) this Warrant is being exercised via cashless exercise and Rule
144 is available, upon the request of the Holder, credit such aggregate number
of Warrant Shares to which the Holder is entitled pursuant to such exercise to
the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, or (i)
there is not an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by the Holder and (ii) this
Warrant is being exercised via cashless exercise and Rule 144 is not available,
upon the request of the Holder, issue and dispatch by first class mail, postage
prepaid, to the address as specified in the Exercise Notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise. Upon delivery of the Exercise Notice and the
payment of the aggregate Exercise Price (or a duly executed and delivered notice
of Net Exercise), the Holder shall be deemed for all corporate purposes to have
become the holder of record of the Warrant Shares with respect to which this
Warrant has been exercised, irrespective of the date such Warrant Shares are
credited to the Holder’s DTC account or the date of delivery of the certificates
or book-entry position evidencing such Warrant Shares, as the case may be. The
Company shall pay any and all taxes (other than taxes based upon the income of
the Holder) which may be payable with respect to the issuance and delivery of
Warrant Shares upon exercise of this Warrant; provided, that the Company shall
not be required to pay any tax that may be payable in respect of any transfer
involved in the issue and delivery of shares of Common Stock in any name other
than that of the Holder, in either case with respect to any income or transfer
tax due by the Holder with respect to such shares of Common Stock issued upon
exercise of this Warrant. The Company shall not have any duty or obligation to
take any action under any section of this Agreement that requires the payment of
taxes and/or charges unless and until it is satisfied that all such payments
have been made. -8-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement077.jpg]
(b) Company’s Failure to Timely Deliver Securities. If the Company shall fail
for any reason or for no reason to issue to the Holder by the Share Delivery
Date in compliance with the terms of this Section 5, a certificate or book entry
position for the number of shares of Common Stock to which the Holder is
entitled and register such shares of Common Stock on the Company’s share
register or to credit the Holder’s balance account with DTC for such number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
exercise of this Warrant, and if on or after such trading day the Holder
purchases (in an open market transaction or otherwise, provided such purchases
shall be made in a commercially reasonable manner at prevailing market prices)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
shares of Common Stock issuable upon such exercise that the Holder anticipated
receiving from the Company, then the Company shall, within two (2) trading days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
commercially reasonable brokerage commissions, if any) for the shares of Common
Stock so purchased (the “Buy-In Price”), at which point the Company’s obligation
to deliver such certificate or evidence of book entry position (and to issue
such Warrant Shares) shall terminate, or (ii) pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock, times (B) the price at which the sell
order giving rise to such purchase obligation was executed (assuming such sale
was executed on commercially reasonable terms at prevailing market prices) and,
at the option of the holder, either (x) promptly honor its obligation to deliver
to the Holder a certificate or certificates or evidence of book entry position
representing such Warrant Shares or (y) reinstate the portion of the Warrant and
equivalent number of Warrant Shares for which such exercise was not honored (in
which case such exercise shall be deemed rescinded). (c) [Holder’s Exercise
Limitation. Notwithstanding anything to the contrary contained in this Warrant,
this Warrant shall not be exercisable by the Holder pursuant to Section 1 or
otherwise, and any such exercise shall be void ab initio, to the extent (but
only to the extent) that after giving effect to such issuance after exercise as
set forth on the applicable Exercise Notice, the Holder (together with the
Holder’s affiliates, and any other persons acting as a group together with the
Holder or any of the Holder’s affiliates (such person, “Attribution Parties”)),
would beneficially own in excess of 9.99% of the number of shares of Common
Stock outstanding immediately after giving effect to the issuance of shares of
Common Stock issuable upon exercise of this Warrant (the “Beneficial Ownership
Limitation”). Notwithstanding the forgoing, the Holder shall have the right to
increase or decrease the Beneficial Ownership Limitation (to an amount not to
exceed 9.99% of the number of shares of Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock issuable upon
exercise of this Warrant, with any increase to be effective only upon the Holder
providing the Company with prior written notice of such increase, which shall be
effective 61 days after delivery of such notice to the Company. To the extent
the above limitation applies, the determination of whether this Warrant shall be
exercisable (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder or any of its Attribution Parties) and of which such
securities shall be exercisable (as among all such securities owned by the
Holder or any of its Attribution Parties) shall, subject to such Beneficial
Ownership Limitation, be determined by the Holder, and the Company shall have
-9-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement078.jpg]
no responsibility for determining the accuracy of the Holder’s determination. No
prior inability to exercise this Warrant pursuant to this paragraph shall have
any effect on the applicability of the provisions of this paragraph with respect
to any subsequent determination of exercisability. For purposes of the
calculation of the Beneficial Ownership Limitation, the aggregate number of
shares of Common Stock beneficially owned by the Holder and its Attribution
Parties shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its Attribution Parties and (ii)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other convertible
notes or convertible preferred stock or warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its Attribution Parties. Except as set forth in
the preceding sentence, for purposes of this section, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder, it being acknowledged by the Holder that
the Company is not representing to the Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and the Holder is solely
responsible for any schedules required to be filed in accordance therewith. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 5(c), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Securities and
Exchange Commission, as the case may be, (B) a more recent public announcement
by the Company or (C) a more recent written notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder or its Attribution Parties
since the date as of which such number of outstanding shares of Common Stock was
reported. The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 5(c)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant. Upon the reasonable written request of the
Holder, the Company shall within three (3) trading days confirm orally or in
writing to the Holder the number of shares of Common Stock then outstanding,
including by virtue of any prior conversion or exercise of convertible or
exercisable securities into Common Stock, including, without limitation,
pursuant to this Warrant or securities issued pursuant to the Purchase
Agreement.] 1 1 NTD: To be included in Pre-Funded Warrants for holders that
request a beneficial ownership blocker. -10-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement079.jpg]
6. CERTIFICATE OF ADJUSTMENT. Whenever the Exercise Price or number or type of
securities issuable upon exercise of this Warrant is adjusted, as herein
provided, the Company shall, at its expense, promptly deliver to the Holder a
certificate of an officer of the Company setting forth the nature of such
adjustment and showing in detail the facts upon which such adjustment is based.
7. NOTICES. In the event of: (a) any taking by the Company of a record of the
holders of any class of securities for the purpose of determining the holders
thereof who are entitled to receive any dividend (other than a cash dividend
payable out of earned surplus of the Company) or other distribution, or any
right to subscribe for, purchase or otherwise acquire any shares of stock of any
class or any other securities or property, or to receive any other right; or (b)
any voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then and in each such event the Company will promptly mail or cause to
be delivered to the Holder (or a permitted transferee) a notice specifying (i)
the date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, and (ii) the date on which any such
dissolution, liquidation or winding-up is to take place, and the time, if any,
as of which the holders of record of Common Stock (or other securities) shall be
entitled to exchange their shares of Common Stock (or other securities) for
securities or other property deliverable upon such dissolution, liquidation or
winding-up. Such notice shall be delivered at least twenty (20) days prior to
the date therein specified. (c) Whenever any other notice is required to be
given under this Warrant, unless otherwise provided herein, the Company shall
provide prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefore. 8. REPLACEMENT OF WARRANTS. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement reasonably satisfactory in form
and amount to the Company or, in the case of any such mutilation, on surrender
and cancellation of such Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor. 9. ISSUANCE OF NEW
WARRANTS. Whenever the Company is required to issue a new Warrant pursuant to
the terms of this Warrant, such new Warrant (i) shall be of like tenor with this
Warrant, (ii) shall represent, as indicated on the face of such new Warrant, the
right to purchase the Warrant Shares then underlying this Warrant (or in the
case of a new Warrant being issued pursuant to Sections 8 or 9, the Warrant
Shares designated by the Holder which, when added to the number of shares of
Common Stock underlying the other new Warrants issued in connection -11-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement080.jpg]
with such issuance, does not exceed the number of Warrant Shares then underlying
this Warrant), (iii) shall have an issuance date, as indicated on the face of
such new Warrant which is the same as the Issuance Date, and (iv) shall have the
same rights and conditions as this Warrant. 10. NO FRACTIONAL SHARES. No
fractional Warrant Shares or scrip representing fractional shares will be issued
upon exercise of this Warrant. In lieu of any fractional shares which would
otherwise be issuable, the Company shall pay cash equal to the product of such
fraction multiplied by the Fair Market Value of one Warrant Share. 11. AMENDMENT
AND WAIVER. Except as otherwise provided herein, the provisions of this Warrant
may be amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Holder. 12. TRADING DAYS. If the last or
appointed day for the taking of any action or the expiration of any right
required or granted herein shall be other than a day on which the Common Stock
is traded (which for the avoidance of doubt includes a Saturday, Sunday or a
legal U.S. holiday) on the Nasdaq Capital Market, or, if the Nasdaq Capital
Market is not the principal trading market for the Common Stock or other such
securities, as applicable, then on the principal securities exchange or
securities market on which the Common Stock is then traded, then such action may
be taken or such right may be exercised on the next succeeding day on which the
Common Stock is so traded. 13. TRANSFERS; EXCHANGES. (a) Subject to compliance
with applicable federal and state securities laws and Section 7 hereof, this
Warrant may be transferred by the Holder with respect to all of the Warrant
Shares purchasable hereunder. For a transfer of this Warrant as an entirety by
Holder, upon surrender of this Warrant to the Company, together with the Notice
of Assignment in the form attached hereto as Exhibit B properly completed and
duly executed by the Holder, the Company shall issue a new Warrant of the same
denomination to the assignee. Upon surrender of this Warrant to the Company,
together with the Notice of Assignment in the form attached hereto as Exhibit B
properly completed and duly executed by the Holder, for transfer of this Warrant
with respect to a portion of the Warrant Shares purchasable hereunder, the
Company will forthwith issue and deliver upon the order of the Holder a new
Warrant (in accordance with Section 9), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 9) to the Holder representing the right to purchase the number of
Warrant Shares not being transferred. (b) This Warrant is exchangeable, without
expense, at the option of the Holder, upon presentation and surrender hereof to
the Company for other warrants of different denominations entitling the holder
thereof to purchase in the aggregate the same number of shares of Common -12-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement081.jpg]
Stock purchasable hereunder. This Warrant may be combined with other warrants
that carry the same rights upon presentation hereof at the office of the Company
designated for such purpose together with a written notice specifying the
denominations in which new warrants are to be issued to the Holder and signed by
the Holder hereof. The term “Warrants” as used herein includes any warrants into
which this Warrant may be divided or exchanged. (c) If, at the time of the
surrender of this Warrant in connection with any transfer of this Warrant, the
transfer of this Warrant shall not be either (i) registered pursuant to an
effective registration statement under the Securities Act and under applicable
state securities or blue sky laws or (ii) eligible for resale pursuant to Rule
144, the Company may require, as a condition of allowing such transfer, that the
Holder or transferee of this Warrant, as the case may be, provide to the Company
an opinion of counsel selected by the Holder and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Warrant under the Securities Act. (d) The
Holder, by the acceptance hereof, represents and warrants that, except when it
exercises this Warrant pursuant to a Net Exercise, it is acquiring this Warrant
and, upon any exercise hereof, will acquire the Warrant Shares issuable upon
such exercise, for its own account and not with a view to or for distributing or
reselling such Warrant Shares or any part thereof in violation of the Securities
Act or any applicable state securities law, except pursuant to sales registered
or exempted under the Securities Act. 14. GOVERNING LAW; VENUE. All questions
concerning the construction, validity, enforcement and interpretation of this
Warrant shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. With respect to any disputes arising out of or related
to this Warrant, the parties consent to the exclusive jurisdiction of, and venue
in, the state courts in the State of New York (or in the event of exclusive
federal jurisdiction, the courts of the District of New York). Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by law. EACH OF THE
COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. 15. DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Exercise Price, the arithmetic calculation of the Warrant
Shares or under Sections 2 or 6, the disputing party shall submit the disputed
determinations or arithmetic calculations to the other -13-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement082.jpg]
party. If the Holder and the Company are unable to agree upon such determination
or calculation of the Exercise Price or the Warrant Shares within three (3)
trading days of such disputed determination or arithmetic calculation being
submitted to the non-disputing party, then the Company shall, within two (2)
trading days submit the dispute to an independent, reputable accountant. The
Company shall cause, at the expense of the prevailing party, the accountant to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten (10) trading days from the time it receives the
disputed determinations or calculations. Such accountant’s determination or
calculation shall be binding upon all parties absent demonstrable error. 16.
REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant. 17. CONSTRUCTION;
HEADINGS. This Warrant shall be deemed to be jointly drafted by the Company and
the Holder and shall not be construed against any person as the drafter hereof.
The headings of this Warrant are for convenience of reference and shall not form
part of, or affect the interpretation of, this Warrant. 18. SUCCESSORS AND
ASSIGNS. Subject to applicable securities laws, this Warrant and the rights and
obligations evidenced hereby shall inure to the benefit of and be binding upon
the successors and permitted assigns of the Company and the successors and
permitted assigns of the Holder. The provisions of this Warrant are intended to
be for and the benefit of any Holder from time to time of this Warrant and shall
be enforceable by the Holder or holder of Warrant Shares. 19. RESTRICTIONS. The
Holder acknowledges that the Warrant Shares acquired upon the exercise of this
Warrant, if not registered, must comply with the applicable restrictions upon
resale imposed by state and federal securities laws. 20. MISCELLANEOUS. All
notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed electronic mail, or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and shall be deemed given when so sent in the case of
electronic mail transmission, or when so received in the case of mail or
courier, and addressed as follows: (a) if to the Company, at Cambridge Discovery
Park, 100 Acorn Park Drive, 5th Floor, Cambridge, MA 02140, Attention: Finance
Department; with a copy to (which shall not constitute notice) Ropes & Gray LLP,
Prudential Tower, 800 Boylston Street Boston, MA 02199-3600, Attention: Marc
Rubenstein and (b) if to the Holder, at such address or addresses (including
copies to counsel) as may have been furnished by the Holder to the Company -14-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement083.jpg]
in writing. The invalidity or unenforceability of any provision hereof shall in
no way affect the validity or enforceability of any other provisions. [Signature
Page Follows] -15-



--------------------------------------------------------------------------------



 
[gncapurchaseagreement084.jpg]
IN WITNESS WHEREOF, this Common Stock Purchase Warrant is issued effective as of
the date first set forth above. GENOCEA BIOSCIENCES, INC. By: Name: Title:
SIGNATURE PAGE TO WARRANT NO. 2019-«WARRANT NO»



--------------------------------------------------------------------------------



 
[gncapurchaseagreement085.jpg]
EXHIBIT A NOTICE OF INTENT TO EXERCISE (To be signed only upon exercise of
Warrant) To: Genocea Biosciences, Inc. The undersigned, the Holder of the
attached Warrant, hereby irrevocably elects to exercise the purchase right
represented by such Warrant for, and to purchase thereunder,
__________________________ shares of Common Stock of Genocea Biosciences, Inc.,
a Delaware corporation (the “Company”), and (choose one) __________ herewith
makes payment of USD ___________________________ thereof or __________ elects to
Net Exercise the Warrant pursuant to Section 1(b)(2) thereof. The undersigned
requests that the certificates or book entry position evidencing the shares to
be acquired pursuant to such exercise be issued in the name of, and delivered to
__________________________________________, whose address is
______________________________________________________________________________
______________________. By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended) permitted to be owned under Section
5(c) of the Warrant to which this notice relates. By its signature below the
undersigned hereby represents and warrants that it is an “accredited investor”
as defined in Rule 501(a) of Regulation D promulgated under the Securities Act
of 1933, as amended, and agrees to be bound by the terms and conditions of the
attached Warrant as of the date hereof, including Section 5 thereof. DATED:
(Signature must conform in all respects to name of the Holder as specified on
the face of the Warrant) [Holder Name] Address:



--------------------------------------------------------------------------------



 
[gncapurchaseagreement086.jpg]
EXHIBIT B NOTICE OF ASSIGNMENT FORM FOR VALUE RECEIVED, [Holder Name] (the
“Assignor”) hereby sells, assigns and transfers all of the rights of the
undersigned Assignor under the attached Warrant with respect to the number of
shares of common stock of Genocea Biosciences, Inc., a Delaware corporation (the
“Company”), covered thereby set forth below, to the following “Assignee” and, in
connection with such transfer, represents and warrants to the Company that the
transfer is in compliance with Section 5 of the Warrant and applicable federal
and state securities laws: NAME OF ASSIGNEE ADDRESS Number of shares: Dated:
Signature: ASSIGNEE ACKNOWLEDGMENT The undersigned Assignee acknowledges that it
has reviewed the attached Warrant and by its signature below it hereby
represents and warrants that it is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended,
and agrees to be bound by the terms and conditions of the Warrant as of the date
hereof, including Section 5 thereof. Signature: By: Its: Address:



--------------------------------------------------------------------------------



 
[gncapurchaseagreement087.jpg]
Schedule 3.2(o) Required Waiver Disclosure On December 6, 2016, a final judgment
(the “Judgment”) was entered against Stifel, Nicolaus & Company, Incorporated
(“Stifel”) by the United States District Court for the Eastern District of
Wisconsin (Civil Action No. 2:11-cv-00755) resolving a civil lawsuit filed by
the U.S. Securities & Exchange Commission (the “SEC”) in 2011 involving
violations of several antifraud provisions of the federal securities laws in
connection with the sale of synthetic collateralized debt obligations to five
Wisconsin school districts in 2006. As a result of the Judgment: (i) Stifel is
required to cease and desist from committing or causing any violations and any
future violations of Section 17(a)(2) and 17(a)(3) of the Securities Act; and
(ii) Stifel and a former employee were jointly liable to pay disgorgement and
prejudgment interest of $2.5 million. Stifel was also required to pay a civil
penalty of $22.0 million, of which disgorgement and civil penalty Stifel was
required to pay $12.5 million to the school districts involved in this matter.
Simultaneously with the entry of the Judgment, the SEC issued an Order granting
Stifel a waiver from, among other things, the application of the
disqualification provisions of Rule 506(d)(1)(iv) of Regulation D under the
Securities Act. A copy of the Judgment is available on the SEC’s website at:
https://www.sec.gov/litigation/litreleases/2016/lr23700-final-judgment.pdf. 34.
84474864_12



--------------------------------------------------------------------------------



 